


LEASE

between

130 ROYALL, LLC
Landlord,

and

DUNKIN’ BRANDS, INC.,
a Delaware corporation
Tenant









TABLE OF CONTENTS


Article    Page


1.
DEFINITIONS; USE AND RESTRICTIONS ON USE.    1

2.
TERM.    2

3.
RENT.    3

4.
ADDITIONAL RENT.    4

5.
OPTION TO EXPAND.    5

6.
COMPLETION OF THE PREMISES.    5

7.
REPAIR.    7

8.
LIENS    7

9.
ASSIGNMENT AND SUBLETTING.    8

10.
INDEMNIFICATION    9

11.
INSURANCE.    9

12.
WAIVER OF SUBROGATION    10

13.
ELECTRICITY    10

14.
HOLDING OVER    10

15.
SUBORDINATION; NONDISTURBANCE; ATTORNMENT.    11

16.
LANDLORD SERVICES    12

17.
REENTRY BY LANDLORD.    12

18.
DEFAULT BY TENANT AND LANDLORD REMEDIES.    12

19.
DEFAULT BY LANDLORD AND TENANT REMEDIES.    16

20.
TENANT’S BANKRUPTCY OR INSOLVENCY.    17

21.
QUIET ENJOYMENT    18

22.
CASUALTY.    18

23.
EMINENT DOMAIN    19

24.
SALE BY LANDLORD    19

25.
ESTOPPEL CERTIFICATES    20

26.
SURRENDER OF PREMISES.    20

27.
NOTICES    20

28.
DEFINED TERMS AND HEADINGS    21

29.
TENANT’S AUTHORITY    21

30.
COMMISSIONS    21

31.
TIME AND APPLICABLE LAW    21

32.
SUCCESSORS AND ASSIGNS    21

33.
ENTIRE AGREEMENT    22

34.
EXAMINATION NOT OPTION    22

35.
RECORDATION    22

36.
LIMITATION OF LANDLORD’S LIABILITY    22

37.
ACCESS    22

38.
COMMUNICATIONS EQUIPMENT    22

39.
COMPLIANCE WITH LAWS.    23

40.
CONTEST OF LEGAL REQUIREMENTS    23

41.
SIGNAGE    23

42.
WORK ON THE BUILDING OR LAND.    23

43.
ARBITRATION.    25

44.
FINANCIALS    26

45.
RIGHT OF FIRST REFUSAL    26

46.    SECURITY DEPOSIT………………………………………………………………… 35


EXHIBIT A: DESCRIPTION OF PREMISES
EXHIBIT A-1: DESCRIPTION OF LAND
EXHIBIT B: INTENTIONALLY DELETED
EXHIBIT C: INTENTIONALLY DELETED
EXHIBIT D: FORM OF SNDA -- MORTGAGE
EXHIBIT E: FORM OF GROUND LEASE ESTOPPEL CERTIFICATE
EXHIBIT F: FORM OF LEASEHOLD MORTGAGE


REFERENCE PAGES


BUILDING:


130 Royall Street, Canton, Massachusetts




LANDLORD:


130 ROYALL, LLC




LANDLORD’S ADDRESS:






130 ROYALL, LLC
c/o HN Gorin
101 Huntington Avenue
5th Floor
Boston, Massachusetts 02199
Attention: Kristian Gibson




LEASE REFERENCE DATE:


December___, 2013


TENANT:




Dunkin’ Brands, Inc.


TENANT’S ADDRESS:
























Dunkin’ Brands, Inc.
130 Royall Street
Canton, MA 02021
Attention: Jason Maceda, Vice President, US Financial Planning & Field Treasury


With a copy to:


Dunkin’ Brands, Inc.
130 Royall Street
Canton, MA 02021
Attention: Christopher J. Egan, Director & Legal Counsel




PREMISES:
The land and building (the "Building") commonly known and numbered as 130 Royall
Street, Canton, Massachusetts, including all improvements located thereon and
all sidewalks and driveways and parking areas, as shown on the Plan attached
hereto as Exhibit “A”. The land (the "Land") upon which the Building is located
is described on Exhibit “A-1” attached hereto. The definition of the Premises
may be modified pursuant to Article 5 of this Lease.




PERMITTED USE:
Office, kitchen and laboratory purposes and all activities normally incidental
thereto or related to the conduct of Tenant’s business, including vending
machines and food service for employees and guests and for all other lawful
purposes normally associated with a first class office and/or research and
development building.




COMMENCEMENT DATE:
January 1, 2014




RENT COMMENCEMENT DATE
January 1, 2014


 
 
TERM OF LEASE:
Commencement Date through December 31, 2029




EXPIRATION DATE:


December 31, 2029




 
OPTIONS TO EXTEND






ANNUAL RENT (Article 3):


Calendar Year
2014
2015
2016
2017
2018
2019
2020
2021
2022
2023
2024
2025
2026
2027
2028
2029


Two (2) options to extend the Term for five (5) years each, as set forth in
Section 2.2




Annual Rent   Monthly Installments


   
$2,625,000.00 $218,750.00
$2,712,500.00 $226,041.67
$2,800,000.00 $233,333.33
$2,887,500.00 $240,625.00
$2,975,000.00 $247,916.67
$3,062,500.00 $255,208.33
$3,150,000.00 $262,500.00
$3,150,000.00 $262,500.00
$3,150,000.00 $262,500.00
$3,150,000.00 $262,500.00
$3,150,000.00 $262,500.00
$3,675,000.00 $306,250.00
$3,675,000.00 $306,250.00
$3,675,000.00 $306,250.00
$3,675,000.00 $306,250.00
$3,675,000.00 $306,250.00


   
 
 
BUILDING RENTABLE AREA:
175,000 rentable square feet




TENANT ALLOWANCES:
$2,000,000 which will be offset in equal monthly installments against monthly
payments of Annual Rent over the first seven (7) years of the Term, as set forth
in greater detail in Article 4 of this Lease.


$3,000,000 payable in a lump sum between January 1, 2020 and December 31, 2021,
as set forth in greater detail in Article 4 of this Lease.


$12,000 per year which will be offset in equal monthly installments against
monthly payments of Annual Rent over the first seven (7) years of the Term, as
set forth in greater detail in Article 4 of this Lease.


$670,000 which will be offset in monthly installments against monthly payments
of Annual Rent over the second (2nd) and third (3rd) years of the Term, as set
forth in greater detail in Article 4 of this Lease.
 
 
 
 
REAL ESTATE BROKER DUE COMMISSION:




Newmark Real Estate of Massachusetts, LLC c/o Newmark & Company Real Estate,
Inc.


125 Park Avenue
New York, NY 10017
Attention: Neal Golden


With a copy to:
Newmark Southern Region, LLC
3424 Peachtree Road, NE, Suite 800
Atlanta, GA 30326
Attention: Bert Sanders


Security Deposit
$10,000.00





The Reference Page information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Page information and
the Lease, the Lease shall control. This Lease includes Exhibits “A” through
“F”, all of which are made a part of this Lease.


LANDLORD:


130 ROYALL, LLC


By:________________________________


Title:_______________________________


Dated: December ____, 2013


TENANT:


DUNKIN’ BRANDS, INC.


By:                


Title:                


Dated: December ____, 2013



LEASE
By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises described on the Reference Page, together with all of Landlord’s
interest in and to the appurtenances to the Land and in all streets, alleys and
other public ways adjacent thereto. In addition to the foregoing, Landlord
assigns to Tenant during the Term of this Lease (i) all development rights with
respect to the Land and any such rights held by Landlord with respect to any
property adjacent to the Land and (ii) all warranties and all assignable service
and maintenance contracts, relating to the improvements on the Land for which
Tenant shall have maintenance and/or repair obligations hereunder. The Reference
Page, including all terms defined thereon, is incorporated as part of this
Lease.
1.    DEFINITIONS; USE AND RESTRICTIONS ON USE.
1.1    Definitions. The following capitalized terms are defined as follows:
1.1.1    “Commencement Date” shall mean January 1, 2014.
1.1.2    “Default Rate” shall mean the lesser of (i) the Prime Rate plus three
percent (3%) per annum or (ii) the greatest per annum rate of interest permitted
from time to time under applicable law.
1.1.3    “Ground Lease” shall mean that certain Ground Lease dated September 28,
2000 by and between Boston Mutual Life Insurance Company ("Ground Lessor") and
Royall Street LLC, as assigned to Landlord by that certain Assignment of
Tenant’s Interest in Ground Lease dated December 8, 2000 by and between Royall
Street LLC, as assignor, and LSF3 Royall Street, LLC, as assignee, recorded on
January 10, 2001 as Instrument N. 2763.
1.1.4    “Prime Rate” shall mean the per annum interest rate publicly announced
by State Street Bank or any successor thereof from time to time (whether or not
charged in each instance) as its prime or base rate in Boston, Massachusetts.
1.1.5    “Rent Commencement Date” shall mean January 1, 2014.
1.1.6     “Treasuries” shall mean the ten-year U.S. Treasury note most recently
issued prior to the Determination Date.
1.2    Use. The Premises are to be used solely for the Permitted Use stated on
the Reference Page. Tenant shall not do or permit anything to be done in or
about the Premises in violation of any law. Tenant shall not do or permit
anything to be done on or about the Premises or bring into or keep anything in
the Premises which will in any way increase the rate of, invalidate or prevent
the procuring of any insurance protecting against loss or damage to the Building
or any of its contents by fire or other casualty or against liability for damage
to property or injury to persons in or about the Building or any part thereof.
1.3    Restrictions on Use. Tenant shall not, and shall not direct, suffer or
permit any of its agents, contractors, employees, licensees or invitees to at
any time handle, use, manufacture, store or dispose of in or about the Premises
or the Building any (collectively “Hazardous Materials”) flammables, explosives,
radioactive materials, hazardous wastes or materials, toxic wastes or materials,
or other similar substances, petroleum products or derivatives or any substance
subject to regulation by or under any federal, state and local laws and
ordinances relating to the protection of the environment or the keeping, use or
disposition of environmentally hazardous materials, substances, or wastes,
presently in effect or hereafter adopted, all amendments to any of them, and all
rules and regulations issued pursuant to any of such laws or ordinances
(collectively “Environmental Laws”), nor shall Tenant suffer or permit any
Hazardous Materials to be used in any manner not fully in compliance with all
Environmental Laws, in the Premises or the Building and appurtenant land or
allow the environment to become contaminated with any Hazardous Materials in
violation of Environmental Laws. Notwithstanding the foregoing, Tenant may
handle, store, use or dispose of products containing small quantities of
Hazardous Materials (such as aerosol cans containing insecticides, toner for
copiers, paints, paint remover and the like) to the extent customary and
necessary for the use of the Premises for general office purposes and may use
Hazardous Materials in connection with the Permitted Use; provided that Tenant
shall always handle, store, use, and dispose of any such Hazardous Materials in
a safe and lawful manner and never allow such Hazardous Materials to contaminate
the Premises, Building and appurtenant land or the environment in violation of
Environmental Laws. Tenant shall protect, defend, indemnify and hold each and
all of the Landlord Entities (as defined in Article 28 harmless from and against
any and all loss, claims, liability or costs (including court costs and
reasonable attorney’s fees actually incurred) incurred by reason of any failure
of Tenant to keep, observe, or perform any provision of this Section 1.3.
1.4    Landlord represents and warrants:
1.4.1    That, to the best of Landlord’s knowledge, as of the Reference Date,
neither the Land nor the Building contain asbestos or asbestos containing
materials or any other Hazardous Materials in violation of Environmental Laws;
and
1.4.2    that the Land is zoned Limited Industrial which use permits the use of
the property for general office and research and development uses; and
1.5    Landlord agrees to indemnify and hold harmless Tenant from and against
any claims, liabilities, costs, fines, damages and expenses (including
reasonable attorneys' fees and costs actually incurred) arising from the
inaccuracy of the foregoing representations.
2.    TERM.
2.1    This Lease shall govern the relationship between Landlord and Tenant with
respect to the Premises from the Reference Date through the last day of the
Term. The Term of this Lease shall begin on the Commencement Date (January 1,
2014) and shall continue until and including the Expiration Date (December 31,
2029) unless sooner terminated as hereinafter provided (such term, taking into
account any such sooner termination, is herein referred to as the “Term”).
2.2    Options to Extend. Tenant shall have two (2) options (each a “Renewal
Option”) to extend the Term for successive periods of five (5) years each
following the end of the initial Term (each a “Renewal Period” and collectively
the “Renewal Periods”), so long as this Lease is then in effect and no Event of
Default by Tenant relating to any monetary obligation of this Lease exists at
the time of the exercise of the applicable Renewal Option. In the event that
Tenant desires to exercise its option to renew the Term for a Renewal Period,
Tenant shall so notify Landlord in writing on or before the twelfth (12th) month
prior to the last day of the Term. Upon the giving of such notice, this Lease
and the Term hereof shall automatically be extended for five (5) years without
the necessity for the execution of any other instrument in confirmation thereof
except for a document memorializing the Annual Rent established as set forth in
Section 3.3 below for the then extended Term. Notwithstanding the foregoing,
Tenant's Renewal Options will not lapse because of Tenant's failure to exercise
any Renewal Option unless Landlord gives Tenant notice that Tenant has failed to
exercise such Renewal Option prior to the period provided above, and Tenant
shall have failed to exercise such option within ten (10) days following
Tenant's receipt of such notice. Annual Rent payable during the applicable
Renewal Period, which shall be determined in the manner provided in Section 3.3
below, and the fact that there shall be no further option to extend beyond the
second Renewal Period, each extension shall be upon all the same terms,
conditions and provisions as contained in this Lease.
3.    RENT.
3.1    Commencing on the Rent Commencement Date, Tenant agrees to pay to
Landlord the Annual Rent in effect from time to time by paying the monthly
installment of Annual Rent then in effect on or before the first day of each
full calendar month during the Term. The monthly installment of Annual Rent in
effect at any time shall be one-twelfth of the Annual Rent in effect at such
time. Rent for any period during the Term which is less than a full month shall
be a prorated portion of the monthly installment of Annual Rent based upon a
thirty (30) day month. Said monthly installments of Annual Rent shall be paid to
Landlord, without deduction or offset and without notice or demand except as
specifically set forth herein, at the Landlord’s address, as set forth on the
Reference Page, or to such other person or at such other place as Landlord may
from time to time designate in writing.
3.2    Tenant recognizes that late payment of any monthly installment of Annual
Rent or other sum due under this Lease will result in administrative expense to
Landlord, the extent of which additional expense is extremely difficult and
economically impractical to ascertain. Tenant therefore agrees that if any
monthly installment of Annual Rent or any other sum is not paid within ten (10)
days of the date when due and payable pursuant to this Lease, a late charge
shall be imposed in an amount equal to the lesser of (i) four percent (4%) of
the unpaid monthly installment of Annual Rent or other payment or (ii) the
amount of the late charge paid by Landlord for such month pursuant to the Ground
Lease and the then current Mortgage resulting from Tenant’s late payment. The
amount of the late charge to be paid by Tenant shall be reassessed and added to
Tenant’s obligation for each successive monthly period until paid. The
provisions of this Section 3.2 in no way relieve Tenant of the obligation to pay
any monthly installment of Annual Rent or other payments on or before the date
on which they are due, nor do the terms of this Section 3.2 in any way affect
Landlord’s remedies pursuant to Article 18 in the event said monthly installment
of Annual Rent or other payment is unpaid after the date due.
3.3    If Tenant shall extend the Term by exercising a Renewal Option pursuant
to Section 2.2 above, the Annual Rent during the applicable Renewal Period shall
be Market Rent (as defined below).
"Market Rent" shall be computed for the applicable Renewal Period at the then
effective current rentals being charged to new tenants for buildings of
comparable type and quality to that of the Building, taking into account and
giving effect to, in determining comparability, without limitation, such
considerations as size, location of premises, lease term, then current market
tenant allowances and real estate tax and operating expenses, but Market Rent
shall not take into account any "specialized" improvements to the Premises paid
for by Tenant.
Landlord shall initially, no later than ninety (90) days prior to the
commencement of the applicable Renewal Period, designate the Market Rent
("Landlord's Designation") for five year option period and shall furnish
comparable data in support of such designation. If Tenant disagrees with
Landlord's Designation of the Market Rent, then Tenant shall have the right, by
written notice given within thirty (30) days after Tenant's receipt of
Landlord's Designation (“Tenant’s Arbitration Notice”), to submit the
determination of Market Rent to arbitration as set forth in Article 43 below. If
for any reason the dispute between the parties as to Market Rent has not been
resolved before the commencement of Tenant's obligation to pay Annual Rent based
upon such Market Rent, then Tenant shall pay Annual Rent under the Lease in
respect of the Premises based upon the current Annual Rent until either the
agreement of the parties as to the Market Rent or the decision of the
appraisers, as the case may be, at which time Tenant shall pay any underpayment
of Annual Rent to Landlord or receive a credit against Annual Rent next becoming
due for any overpayment of Annual Rent.
3.4    For purposes of clarification only, and not limitation, Landlord and
Tenant agree that, except as otherwise set forth in this Lease, Tenant shall be
solely responsible for the timely payment of all costs and expenses associated
with its use and occupancy of the Premises including, but not limited to real
estate taxes applicable to the Premises.
3.5    For purposes of clarification and for documenting the parties agreement
related to all taxes associated with the Premises accrued prior to the date of
this Lease, the parties expressly acknowledge and agree that both have paid
their obligations to the other in full and, as such, neither owes or shall owe
the other for any taxes accrued prior to the date of this Lease.
4.    TENANT ALLOWANCES.
4.1    Landlord agrees, as a material inducement to Tenant to execute this
Lease, to pay to Tenant or to allow Tenant to offset against monthly
installments of Annual Rent, the following Tenant Allowances:
4.1.3    a Two Million and 00/100 Dollar ($2,000,000.00) Tenant Allowance, which
shall be credited in equal monthly increments against monthly installments of
Annual Rent during the first seven (7) years of the Initial Term of this Lease.
4.1.4    a Three Million and 00/100 Dollar ($3,000,000.00) Tenant Allowance,
which Landlord agrees to pay to Tenant in a lump sum payment during the period
beginning on January 1, 2020 and ending on December 31, 2021; provided, however,
that if Landlord sells the Premises, such sum shall become immediately due and
payable to Tenant.
4.1.5    a Six Hundred Seventy Thousand and 00/100 Dollar ($670,000.00) Tenant
Allowance, which shall be credited in equal monthly increments against monthly
installments of Annual Rent during the second (2nd) and third (3rd) years of the
Initial Term of this Lease as follows: Twenty-Six Thousand Six Hundred Sixty-Six
and 66/100 Dollars ($26,666.66) per month during the second (2nd) year of the
Initial Term of this Lease, and Twenty-Nine Thousand One Hundred Sixty-Six and
66/100 Dollars ($29,166.66) per month during the third (3rd) year of the Initial
Term of this Lease.
4.1.4    a Twelve Thousand and 00/100 Dollar ($12,000.00) annual Insurance
Allowance, which shall be credited in equal monthly increments against monthly
installments of Annual Rent during the first seven (7) years of the Initial Term
of this Lease (in addition to the credits set forth in Sections 4.1.1 and 4.1.3
above).


5.    OPTION TO EXPAND. Expansion of Premises. Tenant shall have the option (the
“Expansion Option”) to construct an addition to the Building and/or expand the
parking areas serving the Building (the “Expansion Space”), which expansion
shall be constructed pursuant to the terms of this Article. Any Expansion Space
added to the Building pursuant to this Article shall be subject to the terms and
provisions of this Lease. In addition, Landlord expressly agrees that there will
be no adjustment to the Annual Rent payable hereunder (during not only the Term,
but also during and any and all extension(s) of the Term) should such Expansion
Space be constructed by Tenant, it being agreed that, since Tenant will, if at
all, be constructing the Expansion Space at its sole cost and expense, no Annual
Rent will be charged for the Expansion Space. The Expansion Option may be
exercised by Tenant’s notifying Landlord in writing of such exercise (the date
of such notice is hereinafter referred to as the “Expansion Exercise Date”),
which Expansion Notice shall be accompanied by conceptual and preliminary design
plans showing the general layout and uses for the Expansion Space and general
specifications. Tenant shall prepare and furnish to Landlord within sixty (60)
days after the Expansion Exercise Date complete architectural drawings and
specifications (hereinafter called the “Expansion Plans”). The Expansion Plans
shall be prepared by a licensed architect retained by Tenant, which architect
shall be subject to the reasonable approval of Landlord. Landlord agrees to
review the Expansion Plans and in each case to approve same or state what
changes, if any, Landlord requires therein within thirty (30) days after receipt
thereof. If Landlord requires any changes, Tenant shall cause the Expansion
Plans to be revised in accordance with any reasonable requirements of Landlord
and to resubmit same to Landlord for Landlord’s review within fifteen (15) days
after receipt of Landlord’s changes. In addition, Landlord may review said
Expansion Plans and request changes therein during the course of preparation
thereof by said architect and Tenant shall cause said architect to revise the
Expansion Plans accordingly. The revisions and resubmissions shall continue
until Landlord shall have approved the Expansion Plans (said approved Expansion
Plans being hereinafter called the “Approved Plans”). Landlord’s approval of the
Expansion Plans shall not constitute an opinion or agreement by Landlord that
the proposed improvements are structurally sufficient or that the Approved Plans
are in compliance with Legal Requirements (it being agreed that such compliance
is solely Tenant’s responsibility). Tenant shall provide Landlord with two (2)
sets of the Approved Plans and Landlord and Tenant shall execute counterparts
thereof. The Approved Plans shall be final and shall not be changed by Tenant
without the prior consent of Landlord. Tenant agrees to use diligent
(commercially reasonable) efforts to obtain all necessary permits for
development and construction of the Expansion Space, or so much thereof as the
law and local rules and regulations shall allow, although the parties
acknowledge that the laws and development environment at the time of the
permitting for the Expansion Space may be more restrictive than at present.
Landlord agrees to reasonably cooperate with Tenant regarding Tenant’s efforts
to obtain permits, licenses and approvals pertaining to the Expansion Space.
Tenant shall not be required to remove, alter, or demolish the Expansion Space
at the expiration or earlier termination of this Lease except as to leave the
Expansion Space in the same condition as is required for the Premises itself
including, but not limited to, the requirements set forth in Section 6.3 and
Article 26 of this Lease. Notwithstanding anything to the contrary contained in
this Article 5, if Tenant expands the Premises as set forth herein and, as a
direct result of the addition of such Expansion Space, Landlord’s rent under the
Ground Lease increases, then Tenant shall be responsible for reimbursing
Landlord for such increase (but solely to the extent the increase is directly
attributable to the Expansion Space).


6.    ALTERATIONS TO THE PREMISES.
6.1    Alterations by Tenant. Tenant may, from time to time, at its own cost and
expense, make such alterations, restorations, replacements or installations
(hereinafter referred to as “Alterations”) in, or to the Premises as Tenant
deems necessary or desirable. Notwithstanding the foregoing, Tenant shall not
make any structural Alteration, the cost of which shall be in excess of Five
Hundred Thousand and No/100 Dollars ($500,000.00) without first submitting plans
and specifications for such Alteration to Landlord for Landlord’s approval.
Landlord may only withhold its approval if the work described in such plans and
specifications diminishes the structural integrity of the Building or if the
value of the improvements in place after such Alteration by Tenant would be less
than the value of the improvements in place prior to such Alteration. If
Landlord does not either approve or state its reasonable objections to said
plans and specifications (or any revisions thereof) within ten (10) business
days after receipt thereof, then said plans and specifications (or revisions)
shall be deemed approved by Landlord. All such Alterations shall remain the
property of Tenant and in case of damage or destruction thereto by fire or other
causes, Tenant shall have the right to recover the value thereof as its own loss
from any insurance company with which it has insured the same, or to claim an
award in the event of condemnation, notwithstanding that any of such things
might be considered part of the Premises. Tenant may, at its option and expense,
and at any time and from time to time, remove any such Alterations from the
Premises provided that such removal is accomplished without material damage to
the Premises or Tenant promptly repairs any such damage.
6.2    Compliance with Laws. All alterations, additions or improvements proposed
by Tenant shall be constructed in accordance with all government laws,
ordinances, rules and regulations and Tenant shall, prior to construction,
provide the additional insurance required under Article 11 in such case, and
also all such assurances to Landlord, including but not limited to, waivers of
lien and surety company performance bonds (but only in the event the cost of the
work exceeds One Million and No/100 Dollars ($1,000,000)) as Landlord shall
reasonably require to assure payment of the costs thereof and to protect
Landlord and the Building and appurtenant land against any loss from any
mechanic’s, materialmen’s or other liens.
6.3    Tenant’s Property. All alterations, additions, and improvements in, on,
or to the Premises made or installed by Tenant, including carpeting, shall be
and remain the property of Tenant during the Term but, excepting furniture,
equipment, machinery, furnishings, movable partitions and other trade fixtures
and personal property (“Tenant’s Property”), shall become a part of the realty
and belong to Landlord without compensation to Tenant upon the expiration or
sooner termination of the Term, at which time title shall pass to Landlord under
this Lease as by a bill of sale. Upon election by Landlord with respect to any
Non-Standard Alteration (as hereinafter defined) and provided Landlord informs
Tenant of such election at the time Tenant requests approval of any alterations,
Tenant shall, at Tenant’s sole cost and expense, forthwith and with all due
diligence remove any such Non-Standard Alteration which are designated by
Landlord to be removed prior to such alterations being made, and Tenant shall
forthwith and with all due diligence, at its sole cost and expense, repair and
restore any damage caused to the Premises by such removal. As used herein, the
term “Non-Standard Alteration” shall mean and refer to any Alteration which is
not normal and customary for general business or office use, such as raised
flooring, fountains, swimming pools, etc. Tenant agrees that, at the expiration
or earlier termination of the Term of this Lease, it shall remove from the
Premises any Non-Standard Alteration(s) made to the Premises by Tenant
including, but not limited to, Tenant’s research and development kitchen and the
unique “Dunkin’ Donuts” and “Baskin-Robbins” mock-up restaurants that are
located in the Building.
7.    REPAIRS.
7.1    Landlord’s Obligations. Landlord shall promptly repair, replace and
maintain the structural portions of the Premises except to the extent that the
repair, replacement or maintenance is the result of Tenant’s negligence or
willful misconduct or is otherwise covered by Tenant’s insurance. Such
structural portions of the Premises shall be defined to mean the roof, load
supporting walls, foundation, and utility and sewer lines/systems to the extent
located outside of the Building (provided, however, that if Tenant increased
during the term of its prior lease or increases during the Term of this Lease
the capacity of the utilities and/or sewer lines/systems during the Term of this
Lease, Tenant shall be solely responsible for all costs and expenses associated
with such alterations and repairs). Notwithstanding the foregoing, Landlord
shall not be responsible for repairs associated with defects in any alterations
or improvements performed by Tenant and Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance unless such failure
shall persist for an unreasonable time after written notice of the need of such
repairs or maintenance is given to Landlord by Tenant.
7.2    Tenant’s Obligations. Tenant shall, at its sole cost and expense, repair,
replace and maintain the exterior portions of the Premises (excluding the roof,
load supporting walls, and foundations) including the parking lot, exterior
paint, and exterior glass, and shall also repair, replace and maintain those
interior portions of the Premises, including without limitation, the
floors/carpeting, the Building Systems (i.e., plumbing, electrical, HVAC,
utility and sewer lines and sprinkler systems) and, except for any obligations
expressly imposed upon Landlord by the provisions hereof, Tenant, as part of its
obligations hereunder shall keep the Premises in a clean and sanitary condition.
Upon termination of this Lease in any way, Tenant will yield up the Premises to
Landlord in good condition and repair, reasonable wear and tear, loss by fire or
other casualty (subject to Tenant’s obligations under Article 11) and repairs
that are the responsibility of Landlord excepted.
7.3    No Abatement. Except as provided herein, there shall be no abatement of
Annual Rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business unless arising due to the gross negligence
or willful misconduct of Landlord. Except to the extent, if any, prohibited by
law or as otherwise provided herein, Tenant waives the right to make repairs at
Landlord’s expense under any law, statute or ordinance now or hereafter in
effect.
8.    LIENS. Tenant shall keep the Premises, the Building and Tenant’s leasehold
interest in the Premises free from any liens arising out of any services, work
or materials performed, furnished, or contracted for by Tenant, or obligations
incurred by Tenant. In the event that Tenant shall not, within thirty (30) days
following the imposition of any such lien, either cause the same to be released
of record or provide Landlord with insurance against the same issued by a major
title insurance company or such other protection against the same as Landlord
shall reasonably accept, Landlord shall have the right to cause the same to be
released by such means as it shall deem proper, including payment of the claim
giving rise to such lien. All such sums paid by Landlord and all reasonable
expenses incurred by it in connection therewith shall be considered additional
rent and shall be payable to it by Tenant within twenty (20) days of demand.
9.    ASSIGNMENT AND SUBLETTING.
9.1    Tenant shall have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant.
In the event Tenant desires to sublet, or permit such occupancy of, the
Premises, or any portion thereof, or assign this Lease, Tenant shall give
written notice thereof to Landlord at least thirty (30) days prior to the
proposed commencement date of such subletting or assignment, which notice shall
set forth the name of the proposed subtenant or assignee and the relevant terms
of any sublease or assignment.
9.2    Notwithstanding any assignment or subletting, permitted or otherwise,
Tenant shall at all times remain directly, primarily and fully responsible and
liable for the payment of the rent specified in this Lease and for compliance
with all of its other obligations under the terms, provisions and covenants of
this Lease. Upon the occurrence of an Event of Default, if the Premises or any
part of them are then assigned or sublet, Landlord, in addition to any other
remedies provided in this Lease or provided by law, may, at its option, collect
directly from such assignee or subtenant all rents due and becoming due to
Tenant under such assignment or sublease and apply such rent against any sums
due to Landlord from Tenant under this Lease, and no such collection shall be
construed to constitute a novation or release of Tenant from the further
performance of Tenant’s obligations under this Lease.
9.3    In the event that Tenant sells, sublets, assigns or transfers this Lease
to any Non-Affiliate (as hereinafter defined), Tenant shall pay to Landlord as
additional rent an amount equal to fifty percent (50%) of any Increased Rent (as
defined below) when and as such Increased Rent is received by Tenant. As used in
this Section, “Increased Rent” shall mean the excess of (i) all rent and other
consideration which Tenant receives by reason of any sale, sublease, assignment
or other transfer of this Lease, over (ii) the rent otherwise payable by Tenant
under this Lease at such time after deducting all of Tenant's reasonable costs
directly related to such sublease or assignment and the marketing thereof
including, without limitation, brokerage commissions, reasonable legal fees, TI
Work or allowances, free rent, and other such concessions, costs and expenses.
For purposes of the foregoing, any consideration received by Tenant in form
other than cash shall be valued at its fair market value as determined by
Landlord in good faith.
9.4    Notwithstanding the foregoing provisions of this Article 9, Tenant may,
without Landlord’s consent, assign this Lease or sublet any portion or all of
the Premises to any corporation, partnership, trust, association or other
business organization directly or indirectly controlling or controlled by Tenant
or to any successor by merger, consolidation or acquisition of all or
substantially all of the assets of Tenant (collectively, an “Affiliate” and any
entity which is not an Affiliate is herein referred to as a “Non-Affiliate”) or
any Affiliate of Tenant.
10.    INDEMNIFICATION. Landlord hereby waives any and all right of recovery
which it might otherwise have against Tenant, its agents and employees, for loss
or damage occurring to the Premises, including the Building, to the extent that
the loss or damage is covered by Landlord’s insurance, notwithstanding that such
loss or damage may result from the negligence or fault of Tenant, its agents or
employees. Tenant hereby waives any and all right of recovery which it might
otherwise have against Landlord, its agents and employees, for loss or damage to
Tenant’s furniture, furnishings, fixtures and other property removable by Tenant
under the provisions hereof, to the extent that the loss or damage is covered by
Tenant’s insurance, notwithstanding that such loss or damage may result from the
negligence or fault of Landlord, its servants, agents or employees. If either
party shall become partially or wholly a self-insurer by inclusion of a
deductible provision in its insurance policy or policies or by not maintaining
insurance in an amount sufficient to prevent such party from becoming a
co-insurer under the usual co-insurance clause or by not maintaining insurance
in such amounts required under the provisions of this Lease, then it shall be
deemed for the purpose of the foregoing waivers that any loss or damage suffered
by such party was covered by said party’s insurance to the extent that it would
have been so covered had said party maintained standard all-risk fire and
extended coverage insurance in an amount sufficient to prevent such party from
becoming a co-insurer under the usual co-insurance clause pursuant to a policy
or policies containing no deductible provision.
11.    INSURANCE.
11.1    Tenant’s Insurance. Tenant shall keep in force throughout the Term: (a)
causes of loss-special form (formerly “all risk”) property insurance covering
the Premises in amounts at least equal to the full replacement cost thereof; (b)
commercial general liability insurance applicable to the Premises with a limit
of not less than $2,000,000.00 per occurrence and not less than $5,000,000.00 in
the annual aggregate, covering bodily injury and property damage liability and
$1,000,000 products/completed operations aggregate; (c) Business Auto Liability
covering owned, non-owned and hired vehicles with a limit of not less than
$1,000,000 per accident; (d) insurance protecting against liability under
Worker’s Compensation Laws with limits at least as required by statute; (e)
Employer’s Liability with limits of $500,000 each accident, $500,000 disease
policy limit, $500,000 disease--each employee; (f) causes of loss-special form
(formerly “all risk”) property insurance, protecting Tenant against loss of or
damage to Tenant’s Property and other business personal property situated in or
about the Premises to the full replacement value of the property so insured; (g)
boiler and machinery insurance (to the extent currently held by Tenant as of the
date of this Lease); and (h) flood and earthquake insurance (to the extent
currently held by Tenant as of the date of this Lease) provided, however, that
Tenant may elect to self-insure with respect to the insurance required with
respect to such insurance. Additionally, coverage for liability in excess of the
amounts required above up to a $5,000,000 aggregate shall be provided under a
blanket excess insurance policy provided that a primary policy providing
coverage for liability of at least $1,000,000 remains in effect.
11.2    Landlord’s Insurance. Landlord shall keep in force throughout the Term:
commercial general liability insurance with a limit of not less than $1,000,000
per occurrence and not less than $2,000,000 in the annual aggregate or such
larger amount as prudent landlords in the Boston metropolitan area carry in
similar circumstances; (b) Employer’s Liability with limits of $500,000 each
accident, $500,000 disease policy limit, $500,000 disease each employee, in an
amount of not less than $5,000,000; and (c) insurance protecting against
liability under Worker’s Compensation Laws with limits at least as required by
statute.
11.3    Each of the aforesaid policies shall (a) name the Landlord and Tenant
(and Ground Lessor where appropriate) as their interests may appear; (b) be
issued by an insurance company with a minimum Best’s rating of “A-: VII” during
the Term; and (c) provide that said insurance shall not be canceled unless
thirty (30) days prior written notice (ten days for non-payment of premium)
shall have been given to the other party; and said policy or policies, duplicate
originals or certificates thereof shall be delivered to the other party upon the
Rent Commencement Date and at least thirty (30) days prior to each renewal of
said insurance. Any insurance required hereunder may be provided under such
blanket policies as are then customary for comparable buildings, provided that
the coverage allocated to the Premises is not less than the coverage
contemplated by this Lease as separately stated in this Article. Additionally,
coverage for liability in excess of the amounts required above up to a
$5,000,000 aggregate shall be provided under a blanket excess insurance policy
provided that a primary policy providing coverage for liability of at least
$1,000,000 remains in effect.
11.4    Whenever either party shall undertake any alterations, additions or
improvements in, to or about the Premises (“Work”), the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Work, without limitation including liability
under any applicable structural work act; and the policies of or certificates
evidencing such insurance must be delivered to the other party prior to the
commencement of any such Work. The aforesaid coverage may be maintained by the
general contractor performing the work.
12.    WAIVER OF SUBROGATION. Tenant and Landlord hereby mutually waive any and
all rights of recovery, claim, action or cause of action against each other,
their respective agents, officers and employees, for any loss or damage that may
occur to the Premises and to all property, whether real, personal or mixed,
located on the Premises or in the Building, by reason of fire, the elements or
any other cause normally insured against under the terms of standard all-risk
fire and extended coverage insurance policies of the type prescribed from time
to time for use in respect of the Building, regardless of the cause or origin,
including negligence of the parties hereto, their respective agents and
employees. Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver and shall provide
the other with reasonable evidence of its insurance carrier’s consent to such
waiver of subrogation.
13.    ELECTRICITY. Tenant shall pay for all electric service to the Premises
directly to the utility company furnishing such electric service to the
Premises, together with any taxes, penalties, and surcharges or the like
pertaining thereto and any maintenance charges for utilities. Tenant shall
furnish all electric light bulbs, tubes and ballasts, battery packs for
emergency lighting and fire extinguishers.
14.    HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be, for the
first thirty (30) days of any such holdover, 125% of the amount of the Annual
Rent for the last period prior to the date of such termination plus 100% of all
additional rent under Article 3, and for any period thereafter, 150% of the
amount of the Annual Rent for the last period prior to the date of such
termination plus 100% of all additional rent under Article 3, in either case
prorated on a daily basis, and a tenancy at sufferance at the Holdover Rate
shall be deemed to have been created. In any event, no provision of this Article
14 shall be deemed to waive Landlord’s right of reentry or any other right under
this Lease or at law.
15.    SUBORDINATION; NONDISTURBANCE; ATTORNMENT.
15.1    Subordination. Landlord may, from time to time, grant deeds of trust,
mortgages or other security interests covering its estate in the Premises
(herein, collectively, a “Mortgage”). Subject to the provisions of the following
Sections, Tenant agrees that this Lease shall be subject and subordinate at all
times to each Mortgage; provided, however, that if the lessor, mortgagee,
trustee, or holder of any such mortgage or deed of trust elects to have Tenant’s
interest in this Lease be superior to any such instrument, then, by notice to
Tenant, this Lease shall be deemed superior, whether this Lease was executed
before or after said instrument.
15.2    Ground Lease. Tenant acknowledges that this Lease is subject and
subordinate to the Ground Lease, provided, however, that within thirty (30) days
after the execution hereof, Landlord shall deliver to Tenant a Ground Lease
Estoppel Certificate (the “Ground Lease Estoppel”) from Ground Lessor
substantially in the form of Exhibit “E” attached hereto and incorporated herein
by this reference and simultaneously with the execution hereof Landlord shall
deliver to Tenant a Leasehold Mortgage in the form of Exhibit F attached hereto
(the "Qualifying Leasehold Mortgage") executed by Landlord which shall entitle
Tenant to all of the rights (including, without limitation, notice and cure
rights) of the holder of a Qualifying Leasehold Mortgage under Section 4.02 of
the Ground Lease. In the event that Landlord fails to deliver the Ground Lease
Estoppel within thirty (30) days after the Reference Date, Tenant may terminate
this Lease upon written notice to Landlord within thirty (30) days thereafter.
Upon execution of such Qualifying Leasehold Mortgage, Landlord shall cause such
instrument to be recorded in the Norfolk County Registry of Deeds. Landlord
expressly acknowledges and agrees that Landlord is solely responsible for any
and all rents and other charges due under the Ground Lease and that Tenant has
no responsibility for any charges due thereunder (directly or by way of
pass-through) subject, however, to the terms of the final sentence contained in
Article 5 (related to Expansion Space).
15.3    Nondisturbance. Within thirty (30) days after execution hereof, Landlord
shall deliver to Tenant a Subordination, Nondisturbance and Attornment Agreement
in a form reasonably satisfactory to Tenant (the “SNDA”) executed by Landlord
and Existing Mortgagee. The subordination of this Lease to any subsequent
Mortgage is conditioned upon the holder thereof expressly agreeing in such SNDA
that (i) Tenant will not be named or joined in any proceeding to enforce the
Mortgage unless such shall be required by law in order to perfect the
proceeding; (ii) enforcement of any Mortgage shall not terminate or modify this
Lease or any provision of this Lease or disturb Tenant in the possession and use
of the Premises (except in the case where Tenant is in default beyond the
period, if any, provided in this Lease to remedy such default), or where
mortgagee or its successor will provide Tenant with a new lease on the same
terms and conditions as are contained herein, (iii) provided that Landlord or
Tenant does not terminate this Lease as a result of a casualty or the exercise
of eminent domain, proceeds and awards shall first be applied to the repair,
alteration and restoration of the Premises, as provided in this Lease, before
being applied to the debt secured by the Mortgage; and (iv) any party succeeding
to the interest of Landlord as a result of the enforcement of any Mortgage shall
be bound to Tenant, under all the terms, covenants and conditions of this Lease
for the balance of the Term, including any extended Term, with the same force
and effect as if such party were the original Landlord under this Lease. In the
event that Landlord fails to deliver such SNDA to Tenant within such thirty (30)
day period, Tenant shall have the right to terminate this Lease by written
notice to Landlord.
15.4    Attornment. Subject to the provisions of the preceding Section, Tenant
agrees to recognize and attorn to any party succeeding to the interest of
Landlord as a result of the enforcement of any Mortgage or any termination of
the Ground Lease, and to be bound to such party under all the terms, covenants
and conditions of this Lease, for the balance of the Term, including extended
Terms, with the same force and effect as if such party were the original
Landlord under this Lease.
15.5    Confirming Agreement. Upon the request of Landlord and at no expense to
Tenant, Tenant agrees to execute and deliver a subordination, attornment and
nondisturbance agreement incorporating the provisions of this Article and
otherwise in form reasonably acceptable to Tenant.
15.6    Existing Mortgage. Landlord represents and warrants to Tenant that there
is no Mortgage presently affecting the Premises which is superior or senior to
this Lease which could result in the termination of this Lease if enforced other
than that certain mortgage (the “Existing Mortgage”) by and between Landlord and
Boston Federal Savings Bank (the “Existing Mortgagee”).
16.    INTENTIONALLY OMITTED..
17.    REENTRY BY LANDLORD.
17.1    Landlord reserves and shall at all times during normal business hours
have the right to re-enter the Premises to inspect the same, to show said
Premises to prospective purchasers, mortgagees or, during the last year of the
Term, to tenants
17.2    Landlord shall have the right to use any and all means which Landlord
may deem proper to open said doors in an emergency to obtain entry to any
portion of the Premises, provided, however, Landlord shall always make good
faith reasonable attempts to have a Tenant representative present. As to any
portion to which access cannot be had by means of a key or keys, Landlord is
authorized to gain access by such means as Landlord shall elect and the cost of
repairing any damage occurring in doing so shall be borne by Tenant and paid to
Landlord as additional rent upon demand.
18.    DEFAULT BY TENANT AND LANDLORD REMEDIES.
18.1    Default by Tenant. Except as otherwise provided in Article 0, the
following events shall be deemed to be “Events of Default” under this Lease:
18.1.1    Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any monthly installment
of the Annual Rent reserved by this Lease, or any other payment or reimbursement
to Landlord required by this Lease, and such failure shall continue for a period
of seven (7) days after written notice that such payment was not made when due,
but if within any twenty-four (24) month period commencing with the date of the
first notice, Landlord shall give two (2) such notices, then thereafter for the
remainder of such twenty-four (24) month period, the failure to pay within seven
(7) days after due any additional sum of money becoming due to be paid to
Landlord under this Lease shall be an Event of Default without notice.
18.1.2    Tenant shall fail to comply with any term, provision or covenant of
this Lease which is not provided for in another Section of this Article and
shall not cure such failure within thirty (30) days (forthwith, if the failure
involves a hazardous condition) after written notice of such failure to Tenant;
provided, however, that if such cure cannot be reasonably performed within such
thirty (30)-day period, Tenant shall have a reasonable period of time to
complete such cure so long as Tenant commences the cure within such 30-day
period and thereafter diligently pursues such cure to completion. As used
herein, the term “hazardous condition” shall mean and refer to a condition of
the Premises which causes immediate threat of serious bodily injury or
substantial property damage.
18.1.3    Tenant shall file a petition in bankruptcy or a petition to take
advantage of any insolvency statute, make an assignment for the benefit of
creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.
18.1.4    A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of entry thereof.
18.2    Landlord’s Remedies.
18.2.1    Except as otherwise provided in Article 20, upon the occurrence of any
of the Events of Default described or referred to in Article 18.1, Landlord
shall have the option to pursue any one or more of the following remedies
without any notice or demand whatsoever, concurrently or consecutively and not
alternatively:
18.2.2    Landlord may, at its election, terminate this Lease or terminate
Tenant’s right to possession only, without terminating the Lease.
18.2.3    Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess the Premises as Landlord’s former estate
and to expel or remove Tenant and any others who may be occupying or be within
the Premises and to remove Tenant’s signs and other evidence of tenancy and all
other property of Tenant therefrom without being deemed in any manner guilty of
trespass, eviction or forcible entry or detainer, and without incurring any
liability for any damage resulting therefrom, Tenant waiving any right to claim
damages for such re-entry and expulsion, and without relinquishing Landlord’s
right to Annual Rent or any other right given to Landlord under this Lease or by
operation of law.
18.2.4    Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all Annual Rent,
and other sums due and payable by Tenant on the date of termination, plus as
liquidated damages and not as a penalty, an amount equal to the sum of: (a) an
amount equal to the then present value of the Annual Rent reserved in this Lease
(discounted at 9.5%) for the residue of the stated Term of this Lease and all
other sums provided in this Lease to be paid by Tenant, minus the fair rental
value of the Premises for such residue and minus any remaining Tenant Allowances
that are at that time outstanding; (b) the value of the time and expense
necessary to obtain a replacement tenant or tenants but without any duplication
for any other items of recovery under this Article 18, and the estimated
expenses described in Section 18.2.5 relating to recovery of the Premises,
preparation for reletting and for reletting itself; and (c) the cost of
performing any other covenants which would have otherwise been performed by
Tenant.
18.2.5    Upon any termination of Tenant’s right to possession only without
termination of the Lease:
(i)    Neither such termination of Tenant’s right to possession nor Landlord’s
taking and holding possession thereof as provided in Section 18.2.3 shall
terminate the Lease or release Tenant, in whole or in part, from any obligation,
including Tenant’s obligation to pay Annual Rent under this Lease for the full
Term, and if Landlord so elects Tenant shall pay damages as set forth in Section
18.2.3 forthwith to Landlord.
(ii)    Landlord shall use good faith efforts to relet the Premises or any part
thereof for such rent and upon such terms as Landlord, in its sole but
reasonable discretion, shall determine (including the right to relet the
Premises for a greater or lesser term than that remaining under this Lease, the
right to relet the Premises as a part of a larger area, and the right to change
the character or use made of the Premises). In connection with or in preparation
for any reletting, Landlord may, but shall not be required to, make repairs,
alterations and additions in or to the Premises to return the same to the
condition required as if this Lease had expired by its natural terms, and Tenant
shall, upon demand, pay the cost thereof, together with Landlord’s expenses of
reletting, including, without limitation, any commission incurred by Landlord
(provided, however, that with respect to any lease which extends beyond the
originally scheduled expiration date hereof, such costs and expenses shall be
prorated and Tenant shall be responsible only for a reasonable allocation of
such costs and expenses to the original Term hereof). Landlord shall not be
required to observe any instruction given by Tenant about any reletting or
accept any tenant offered by Tenant unless such offered tenant has a
creditworthiness reasonably acceptable to Landlord and leases the entire
Premises upon terms and conditions including a rate of rent (after giving effect
to all expenditures by Landlord for tenant improvements, broker’s commissions
and other leasing costs) all no less favorable to Landlord than as called for in
this Lease, nor shall Landlord be required to make or permit any assignment or
sublease for more than the current term or which Landlord would not be required
to permit under the provisions of Article 0.
(iii)    Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 0, Tenant shall pay to Landlord upon demand the full amount of all
Annual Rent under this Lease and other sums reserved in this Lease for the
remaining Term, together with the costs of repairs, alterations, additions, to
return the same to the condition required as if this Lease had expired by its
natural terms, and Landlord’s expenses of reletting and the collection of the
rent accruing therefrom (including reasonable attorney’s fees and broker’s
commissions), as the same shall then be due or become due from time to time,
less only such consideration as Landlord may have received from any reletting of
the Premises; and Tenant agrees that Landlord may file suits from time to time
to recover any sums falling due under this Article as they become due. Any
proceeds of reletting by Landlord in excess of the amount then owed by Tenant to
Landlord from time to time shall be credited against Tenant’s future obligations
under this Lease but shall not otherwise be refunded to Tenant or inure to
Tenant’s benefit.
18.3    Landlord may, at Landlord’s option, enter into and upon the Premises
during normal business hours if Landlord determines in its reasonable discretion
that Tenant is not acting within a commercially reasonable time to maintain,
repair or replace anything for which Tenant is responsible under this Lease and
correct the same, without being deemed in any manner guilty of trespass,
eviction or forcible entry and detainer and without incurring any liability for
any damage or interruption of Tenant’s business resulting therefrom except in
the event of Landlord’s negligence or intentional misconduct.
18.4    If, on account of any breach or default by Tenant or Landlord under the
terms and conditions of this Lease, it shall become necessary or appropriate for
either party to employ with an attorney to enforce or defend any of its rights
or remedies arising under this Lease, the losing party agrees to pay all of the
prevailing party’s reasonable attorney’s fees so incurred. Tenant and Landlord
expressly waive any right to trial by jury.
18.5    Pursuit of any of the foregoing remedies shall not preclude pursuit of
any of the other remedies provided in this Lease or any other remedies provided
by law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any Annual Rent due
to Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.
18.6    No act or thing done by Landlord or its agents during the Term shall be
deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord. No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord’s acceptance of the payment of
Annual Rent or other payments after the occurrence of an Event of Default shall
not be construed as a waiver of such Default, unless Landlord so notifies Tenant
in writing. Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of Default shall not be deemed or construed
to constitute a waiver of such Default or of Landlord’s right to enforce any
such remedies with respect to such Default or any subsequent Default.
18.7    Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord’s possession or under Landlord’s
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises and notice to Tenant shall, at
Landlord’s option, be deemed conveyed by Tenant to Landlord under this Lease as
by a bill of sale without further payment or credit by Landlord to Tenant.
18.8    Tenant agrees that, if due to an Event of Default, Landlord terminates
this Lease as set forth above such that all of Tenant’s obligations set forth in
this Lease including, but not limited to, Tenant’s obligation to pay Rent and
other charges due hereunder are terminated in full as of the date of such
termination, Tenant shall not be entitled to (i) collect any “Tenant Allowances”
(as described in the “Reference Pages” and Article 4 of this Lease) that at that
time have not been credited to Tenant, (ii) any proceeds described in Section
24.2 of this Lease pertaining to Landlord’s subsequent sale of the Premises,
(iii) exercise its Right of First Refusal as set forth in Article 45 of this
Lease pertaining to Landlord’s subsequent receipt of an Offer (as defined below)
for the purchase of the Premises; and (iv) Tenant will forthwith issue a
discharge as it relates to the Leasehold Mortgage.


19.    DEFAULT BY LANDLORD AND TENANT REMEDIES.
19.1    Default by Landlord. If (i) Landlord shall fail to pay any sum of money
to be paid by Landlord hereunder, and shall not cure such failure within thirty
(30) days after Tenant gives Landlord written notice thereof; or (ii) Landlord
shall violate or breach, or shall fail fully and completely to observe, keep,
satisfy, perform and comply with, any agreement, term, covenant, condition,
requirement, restriction or provision of this Lease (other than the payment of
any sum of money to be paid by Landlord hereunder), and shall not cure such
failure within thirty (30) days after Tenant gives Landlord written notice
thereof (but forthwith if the failure involves a hazardous condition), or if
such failure shall be incapable of cure within thirty (30) days, Landlord shall
not commence to cure such failure within such thirty (30) day period, and
continuously prosecute the performance of the same to completion with due
diligence, then Landlord shall be in default under this Lease.
19.2    Tenant’s Remedies. If Landlord is in default under this Lease, Tenant
may pursue any one or more of the following remedies, separately or concurrently
or in any combination, without any notice (except as specifically provided
herein) or demand whatsoever and without prejudice to any other remedy which it
may have, (i) bring an action (either through judicial action or through
Arbitration as set forth in Article 43) against Landlord to recover from
Landlord all damages suffered, incurred or sustained by Tenant (including,
without limitation, court costs and reasonable attorneys’ fees actually
incurred) as a result of, by reason of or in connection with such default,
and/or to obtain specific performance of Landlord’s obligations under this
Lease, (ii) after reasonable notice take whatever action Landlord is obligated
to do under the terms of this Lease in which event Landlord shall reimburse
Tenant on demand for any expenses, including without limitation, reasonable
attorneys’ fees actually incurred, which Tenant may incur in taking such action.
In the event that Tenant obtains the entry of a judgment against Landlord either
following Arbitration pursuant to Article 43 or judicial action, and in such
event Landlord fails to pay such judgment within thirty (30) days following the
date of entry of such judgment together with interest thereon from the date of
the judgment at the Default Rate: (i) Tenant may within a period of thirty (30)
days thereafter terminate this Lease by giving Landlord written notice of such
termination, in which event this Lease shall be terminated at the time
designated by Tenant in its notice of termination to Landlord; or (ii) Tenant
may set off against and deduct from the Annual Rent or other amounts due under
this Lease the amount of any damages suffered, incurred or sustained by Tenant
as a result of, by reason of or in connection with such default. Tenant agrees
that if it shall commence any action against Landlord described in this Section
19.2, it shall simultaneously provide a copy of its complaint in such action to
any mortgagee holding a mortgage on the Premises of whom Tenant shall have
received notice of such mortgage.
19.3    Landlord's Default (as tenant) Under Ground Lease. Landlord covenants
with Tenant that it will pay all rent due and perform all of its obligations
under the Ground Lease. In addition to its rights set forth in this Article 19
above, in the event of any default by Landlord in the payment of rent or
otherwise under the Ground Lease for which Tenant shall receive notice as
required under the Ground Lease, either as the holder of a Qualifying Mortgage
or otherwise, Tenant shall have the right to make payment of Rent or other
amounts due under the Ground Lease to the Ground Lessor or take such other
action as shall be required to cure such default, and Tenant shall then have the
right, immediately after notice of such payment or action to Landlord and
without the need for any judicial action or arbitration, to offset any such
payments or the cost of any such other action necessary to cure such default
against the payment of Annual Rent (or other charges due hereunder).
20.    TENANT’S BANKRUPTCY OR INSOLVENCY.
20.1    If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):
20.1.1    Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law. Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:
(i)    Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.
(ii)    Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of Annual
Rent an amount equal to three (3) months’ Annual Rent and other monetary charges
accruing under this Lease; and shall have provided Landlord with adequate other
assurance of the future performance of the obligations of the Tenant under this
Lease. Without limitation, such assurances shall include, at least, in the case
of assumption of this Lease, demonstration to the satisfaction of the Landlord
that Tenant’s Representative has and will continue to have sufficient
unencumbered assets after the payment of all secured obligations and
administrative expenses to assure Landlord that Tenant’s Representative will
have sufficient funds to fulfill the obligations of Tenant under this Lease;
and, in the case of assignment, submission of current financial statements of
the proposed assignee, audited by an independent certified public accountant
reasonably acceptable to Landlord and showing a net worth and working capital in
amounts determined by Landlord to be sufficient to assure the future performance
by such assignee of all of the Tenant’s obligations under this Lease.
(iii)    The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.
(iv)    Landlord shall have, or would have had absent the Debtor’s Law, no right
under Article 9 to refuse consent to the proposed assignment or sublease by
reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.
21.    QUIET ENJOYMENT. Landlord represents and warrants that it has full right
and authority to enter into this Lease and that Tenant, while paying the Annual
Rent and performing its other covenants and agreements contained in this Lease,
shall peaceably and quietly have, hold and enjoy the Premises for the Term
without hindrance or molestation subject to the terms and provisions of this
Lease.
22.    CASUALTY.
22.1    In the event the Building or the Premises are damaged by fire or other
cause, to the extent Tenant receives insurance proceeds related thereto, Tenant
shall forthwith repair the same to the condition existing prior to such casualty
and this Lease shall remain in full force and effect, except that Tenant shall
be entitled to a proportionate abatement in monthly installments of Annual Rent
from the date of such damage. Such abatement of monthly installments of Annual
Rent shall be made pro rata in accordance with the extent to which the damage
and the making of such repairs shall interfere with the use and occupancy by
Tenant of the Building and/or Premises from time to time.
22.2    If such repairs cannot, in Tenant’s reasonable estimation, be made
within one hundred eighty (180) days, Tenant shall have the option of giving
Landlord, at any time within sixty (60) days after such damage, notice
terminating this Lease as of the date of such damage. In the event of the giving
of such notice, this Lease shall expire and all interest of the Tenant in the
Premises, all rights of the Tenant under this Lease (including Tenant’s right to
collect future not yet accrued Tenant Allowances under Article 4 and Tenant’s
right to exercise its Right of First Refusal under Article 45), and all
obligations of the Tenant under this Lease (including, without limitation, the
obligation to pay Rent and all other charges due hereunder) shall terminate as
of the date of such damage as if such date had been originally fixed in this
Lease for the expiration of the Term and Tenant shall turn over to (or assign
to) Landlord the insurance proceeds which Tenant receives as a result of such
damage. In the event that Tenant does not exercise its option to terminate this
Lease, then Tenant shall promptly repair or restore such damage to the Building
and/or Premises, this Lease continuing in full force and effect, and the Annual
Rent hereunder shall be proportionately abated as provided in Section 22.1.
22.3    Except with respect to items insured by or required to be insured by
Landlord pursuant to Article 11 of this Lease, Landlord shall not be required to
repair or replace any damage or loss by or from fire or other cause to any of
the Building and/or Premises and/or Tenant’s Property. Any insurance which may
be carried by Landlord or Tenant against loss or damage to the Building and/or
Premises shall be for the sole benefit of the party carrying such insurance and
under its sole control.
22.4    Notwithstanding anything to the contrary contained in this Article, if
material damage to the Building and/or Premises shall occur during the last
twenty-four (24) months of the Term, Tenant may terminate this Lease by written
notice to Landlord given within thirty (30) days after the date of such damage,
whereupon this Lease shall end on the date of such damage as if the date of such
damage were the date originally fixed in this Lease for the expiration of the
Term. As used in this Section 22.4, the term “material damage” shall mean and
refer to damage to twenty percent (20%) or more of the Premises such that Tenant
cannot reasonably conduct business in such portion of the Premises. If Tenant
shall so elect to terminate this Lease, Tenant shall turn over to (or assign to)
Landlord the insurance proceeds which Tenant receives as a result of such
damage.
22.5    In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises.
23.    EMINENT DOMAIN. If all or any substantial part of the Premises, or any
means of access, shall be taken or appropriated by any public or quasi-public
authority under the power of eminent domain, or conveyance in lieu of such
appropriation, Tenant shall have the right, at its option, of giving Landlord,
at any time within thirty (30) days after such taking, notice terminating this
Lease effective as of the date of such taking. In the event of the giving of
such notice, this Lease shall expire and all interest of the Tenant in the
Premises, all rights of the Tenant under this Lease (including Tenant’s right to
collect future not yet accrued Tenant Allowances under Article 4 and Tenant’s
right to exercise its Right of First Refusal under Article 45), and all
obligations of the Tenant under this Lease (including, without limitation, the
obligation to pay Rent and all other charges due hereunder). If Tenant shall not
so elect to terminate this Lease, the Annual Rent thereafter to be paid shall be
adjusted on a fair and equitable basis under the circumstances. Tenant, at its
election and if permitted by the condemning authority, may make a separate claim
with the condemning authority for (i) any moving expenses incurred by Tenant as
a result of such condemnation; (ii) the unamortized costs incurred and paid by
Tenant in connection with any Alteration or improvement made by Tenant to the
Premises (other than those paid for with the Tenant Improvement Allowance or
Additional Costs); and (iii) the value of Tenant’s property taken. If Tenant
shall not be permitted to make a separate claim in such proceeding, Landlord
shall prosecute all claims in such proceeding on behalf of both Landlord and
Tenant in which event Tenant may, if it so elects and at its expense, join with
Landlord in such proceeding, retain counsel, attend hearings, present arguments
and generally participate in the conduct of the proceedings and all compensation
awarded for any taking, whether for the whole or any portion of the Premises
shall be apportioned between Landlord and Tenant as set out in this Article.
24.    SALE BY LANDLORD.
24.1    Subject to Tenant’s Right of First Refusal as described in Article 45 of
this Lease, in event of a sale or conveyance by Landlord of the Premises,
provided that the Landlord is not in breach of any of its obligations on the
date of such sale or conveyance, the same shall operate to release Landlord from
any future liability upon any of the covenants or conditions, expressed or
implied, contained in this Lease in favor of Tenant, and in such event Tenant
agrees to look solely to the responsibility of the successor in interest of
Landlord in and to this Lease with respect to such future liability. Except as
set forth in this Article 24, this Lease shall not be affected by any such sale
and Tenant agrees to attorn to the purchaser or assignee provided such purchaser
or assignee recognizes Tenant’s rights under this Lease. If any security has
been given by Tenant to secure the faithful performance of any of the covenants
of this Lease, Landlord may transfer or deliver said security, as such, to
Landlord’s successor in interest and thereupon Landlord shall be discharged from
any further liability with regard to said security.
24.2    In addition to the foregoing, in the event of a sale or conveyance by
Landlord of the Premises at any point during the Term (including, but not
limited to as sale or conveyance to Tenant or an affiliate of Tenant), Landlord
agrees that Tenant shall receive fifteen percent (15%) of the gross sales price
to the extent the gross sales price (i.e., no costs or expenses whatsoever to be
deducted from such gross sales price) exceeds Thirty-Two Million Five Hundred
Thousand and 00/100 Dollars ($32,500,000.00).


25.    ESTOPPEL CERTIFICATES. Within ten (10) days following any written request
which Landlord may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement certifying: (a)
the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this Lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
Annual Rent and other sums payable under this Lease have been paid; (d) Tenant
has no knowledge of any current defaults under this Lease by either Landlord or
Tenant except as specified in Tenant’s statement; and (e) such other matters as
may be reasonably requested by Landlord. Landlord and Tenant intend that any
statement delivered pursuant to this Article 0 may be relied upon by any
mortgagee, beneficiary or purchaser. Landlord agrees to provide a similar
statement to Tenant within ten (10) days following any written request by
Tenant.
26.    SURRENDER OF PREMISES.
26.1    At the end of the Term or other sooner termination of this Lease, Tenant
will peaceably deliver up to Landlord possession of the Premises in good
condition and repair, reasonable wear and tear, loss by fire or other casualty
and repairs that are the responsibility of Landlord excepted. Tenant shall
remove all of Tenant’s Property from the Premises at the expiration or
termination of the Term and shall repair any damage to the Premises caused by
the removal of such.
26.2    All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of the Term. Any otherwise unused Security Deposit shall be
credited against the amount payable by Tenant under this Lease.
27.    NOTICES. Any notice or document required or permitted to be delivered
under this Lease shall be addressed to the intended recipient, shall be
transmitted personally, by fully prepaid registered or certified United States
Mail return receipt requested, or by reputable independent contract delivery
service furnishing a written record of attempted or actual delivery, and shall
be deemed to be delivered when tendered for delivery to the addressee at its
address set forth on the Reference Page, or at such other address as it has then
last specified by written notice delivered in accordance with this Article 0, or
if to Tenant at either its aforesaid address or its last known registered office
or home of a general partner or individual owner, whether or not actually
accepted or received by the addressee.
28.    DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are
for convenience of reference and shall in no way define, increase, limit or
describe the scope or intent of any provision of this Lease. Any indemnification
or insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord and its managers, officers and
employees. Any option granted to Landlord shall also include or be exercisable
by Landlord’s trustee, beneficiary, agents and employees, as the case may be. In
any case where this Lease is signed by more than one person, the obligations
under this Lease shall be joint and several. The terms “Tenant” and “Landlord”
or any pronoun used in place thereof shall indicate and include the masculine or
feminine, the singular or plural number, individuals, firms or corporations, and
each of their respective successors, executors, administrators and permitted
assigns, according to the context hereof.
29.    LANDLORD’S AND TENANT’S AUTHORITY. If Tenant or Landlord signs as a
corporation each of the persons executing this Lease on behalf of such party
represents and warrants that such party has been and is qualified to do business
in the state in which the Building is located, that the corporation has full
right and authority to enter into this Lease, and that all persons signing on
behalf of the corporation were authorized to do so by appropriate corporate
actions. If Tenant or Landlord signs as a partnership, limited liability
company, trust or other legal entity, each of the persons executing this Lease
on behalf of Tenant represents and warrants that such party has complied with
all applicable laws, rules and governmental regulations relative to its right to
do business in the state and that such entity on behalf of such party was
authorized to do so by any and all appropriate partnership, company, trust or
other actions. Tenant and Landlord agree to furnish to the other promptly upon
request a corporate resolution, proof of due authorization by partners, or other
appropriate documentation evidencing its due authorization to enter into this
Lease.
30.    COMMISSIONS. Each of the parties represents and warrants to the other
that it has not dealt with any broker or finder in connection with this Lease,
except as described on the Reference Page, and each party agrees to indemnify
and hold harmless the other party against any claims, loss, damages or expenses
or liability for any commission or fees which may be claimed by any broker,
finder or other similar party by reason of any actions of the indemnifying
party. Notwithstanding anything to the contrary contained herein, Landlord is
solely responsible for any and all commission(s) due to the Real Estate Broker
set forth on the Reference Page. Landlord agrees herby to pay the Real Estate
Broker Two Million One Hundred Sixty Thousand and 00/100 Dollars ($2,160,000.00)
in lawful money of the United States (“Commission”). The Commission shall be
earned upon the full execution of this Lease and the satisfaction of the SNDA
requirement set forth in Section 15.3 of this Lease; and paid to Real Estate
Broker as follows: One Million Eighty Thousand and 00/100 Dollars
($1,080,000.00) payable on January 1, 2014, and One Million Eighty Thousand and
00/100 Dollars ($1,080,000.00) payable on January 1, 2015.
31.    TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of
its provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located.
32.    SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the
terms, covenants and conditions contained in this Lease shall be binding upon
and inure to the benefit of the heirs, successors, executors, administrators and
assigns of the parties to this Lease.
33.    ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or
understandings made between the parties other than those set forth in this Lease
and its exhibits. This Lease may not be modified except by a written instrument
duly executed by the parties to this Lease.
34.    EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to
be a reservation of the Premises. Landlord shall not be bound by this Lease
until it has received a copy of this Lease duly executed by Tenant and has
delivered to Tenant a copy of this Lease duly executed by Landlord.
35.    RECORDATION. Tenant shall not record or register this Lease, but Landlord
agrees to enter into a notice of lease suitable for recording which Tenant may
register or record and shall pay all charges incident to such recording or
registration.
36.    LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against
Landlord under this Lease shall be limited to and enforceable only against and
to the extent of Landlord’s interest in the Premises, including any rents,
insurance proceeds, sale or transfer proceeds, condemnation awards or other
similar interests. The obligations of Landlord under this Lease are not intended
to and shall not be personally binding on, nor shall any resort be had to the
private properties of, any of its trustees or board of directors and officers,
as the case may be, its investment manager, the general partners thereof, or any
beneficiaries, stockholders, employees, managers, members, or agents of Landlord
or the investment manager.
37.    ACCESS. Access to the Premises shall be available to Tenant twenty-four
(24) hours per day, seven (7) days per week, three hundred sixty-five (365) days
per year.
38.    COMMUNICATIONS EQUIPMENT. Tenant shall have the right, at the Tenant's
sole cost and expense (but without charge by Landlord), to install, maintain and
remove on the roof of the Building in a location or locations approved by
Landlord (which approval shall not be unreasonably withheld, delayed or
conditioned) satellite dishes or other similar devices, such as antenna, for the
purpose of receiving and sending radio, television, computer, telephone or other
communication signals (and including the installation of all necessary cables,
wires and transformers). Any such satellite dishes or other similar devices and
the cables, wires and transformers related thereto are referred to
"Communications Equipment." In such event, the Tenant shall advise the Landlord
at least ten (10) business days in advance of the planned installation of such
Communications Equipment and shall comply with all applicable laws, rules and
regulations and any reasonable request of Landlord with respect to the
installation thereof. Tenant shall be responsible for any damage to the Building
or Land caused by installing or maintaining the Communications Equipment. At the
expiration or earlier termination of the Lease, Tenant, at its expense, shall
remove the Communications Equipment. The reasonable cost of any work required to
restore the roof or any other part of the Building or Land from any damage
occasioned by the installation, maintenance or removal of the Communications
Equipment shall be borne by Tenant. The installation, maintenance and removal of
the Communications Equipment shall be subject to the obligations imposed upon
the Tenant in the Lease with respect to the Tenant's use and occupancy of the
Premises; provided, however, that there shall be no additional consideration due
from Tenant with respect to the rights granted to Tenant pursuant to this
Article 38.
39.    COMPLIANCE WITH LAWS.
39.1    Tenant’s Compliance with Laws. Tenant, at its expense, shall comply with
any valid and applicable laws, rules, orders, ordinances, regulations and other
requirements, present or future, including without limitation all present and
future fire and safety laws, environmental laws, regulations, and codes
(collectively, “Legal Requirements”), affecting Tenant’s particular use of the
Premises, that are promulgated by any governmental authority or agency having
jurisdiction, to the extent Tenant shall be legally required to do so. Nothing
herein contained, however, shall be deemed to impose any obligation upon Tenant
to make any structural changes or repairs to the Premises (or any changes or
repairs of any nature to the Building) unless necessitated by reason of a
particular use by Tenant of the Premises. Tenant agrees to indemnify and hold
harmless Landlord from and against any claims, liabilities, costs, fines,
damages and expenses (including reasonable attorneys' fees and costs actually
incurred at all tribunal levels) arising from Tenant’s failure to comply with
the foregoing requirements and representations.
39.2    Landlord’s Compliance with Laws. Landlord shall be responsible for
complying with all Legal Requirements affecting the Premises (to the extent that
Tenant is not required to comply therewith as above provided) or relating to the
Land or relating to the performance by Landlord of any duties or obligations to
be performed by it hereunder. If Landlord receives a notice of violation (other
than as a result of the acts or omissions of Tenant or its agents, employees, or
contractors) of any Legal Requirement with respect to the Premises or any part
thereof (except with respect to compliance with the Americans with Disabilities
Act and the Massachusetts Architectural Access Board regulations), then the work
required to bring the applicable item into compliance will be performed by
Landlord, at its expense (and shall not be passed‑through as additional rent).
Landlord agrees to indemnify and hold harmless Tenant from and against any
claims, liabilities, costs, fines, damages and expenses (including reasonable
attorneys' fees and costs actually incurred at all tribunal levels) arising from
Landlord's failure to comply with the foregoing requirements and
representations.
40.    CONTEST OF LEGAL REQUIREMENTS. Either party, at its expense and by
appropriate proceedings diligently prosecuted, may contest the validity or
applicability to such party of any Legal Requirement, and may postpone its
compliance therewith until such contest shall be decided, provided that such
postponement does not subject the other party or the Premises to loss or damage
or require that the Premises be vacated.
41.    SIGNAGE. Tenant shall have the exclusive right to install such signs on
the Land and attach such signs to the Building as Tenant may deem appropriate to
identify the Building as Tenant’s headquarters, provided the same are in
compliance with law, are purchased and installed at the sole cost and expense of
Tenant and are removed from the Premises at the expiration or earlier
termination of the Term, the location, size, material and design of such signs
to be determined by Tenant in its sole discretion. Tenant shall maintain and
keep such signage in good repair during the Term of this Lease.
42.    WORK ON THE BUILDING OR LAND.     
42.1    Standards for Performance. Whenever in this Lease Landlord or Tenant is
permitted or required to maintain and repair, or make additions, alterations,
substitutions or replacements, or reconstruct or restore the Premises, such
party shall cause such work (the “Work”) to be done and completed in a good,
substantial and workmanlike manner, free from faults and defects, and in
compliance with all Legal Requirements, and shall utilize only new first-class
materials and supplies. The party performing such work shall be solely
responsible for construction means, methods, techniques, sequences and
procedures, and for coordinating all activities related to the Work, and the
other party shall have no duty or obligation to inspect the Work, but shall have
the right to do so.
42.2    Completion of Work. Whenever Landlord or Tenant is required to perform
any Work upon the Premises, such party shall promptly commence the Work and,
once the Work is commenced, diligently and continually pursue the completion of
the Work within a reasonable time. The party performing such Work shall
supervise and direct the Work utilizing its best efforts and reasonable care,
and shall assign such qualified personnel to the Work as may be necessary to
cause the Work to be completed in an expeditious fashion.
42.3    Payment of Costs and Expenses. The party performing such Work shall (i)
provide and pay for all labor, materials, goods, supplies, equipment,
appliances, tools, construction equipment and machinery and other facilities and
services necessary for the proper execution and completion of the Work; (ii)
promptly pay when due all costs and expenses incurred in connection with the
Work; (iii) pay all sales, consumer, use and similar taxes required by law in
connection with the Work; (iv) secure and pay for all permits, fees and licenses
necessary for the performance of the Work; and (v) at all times maintain the
Premises free and clear from any and all liens, claims, security interests and
encumbrances arising from or in connection with the Work, including, without
limitation, liens for materials delivered, supplied or furnished, or for
services or labor performed or rendered. All materials, supplies, goods,
appliances and equipment incorporated in the Work shall be free from any liens,
security interests or title retention agreements, other than the lien or
security interest (if any) of the holder of any mortgage, deed of trust or other
security instrument laced upon the Premises by Landlord. However, nothing
contained in this Section 42.3 is intended to restrict or affect any right the
party performing such Work may otherwise have under this Lease for reimbursement
of any costs or expenses incurred in connection with such Work.
42.4    Indemnification. The party performing such Work shall (i) be responsible
for the acts and omissions of all of its employees and all other persons
performing any of the Work; (ii) be responsible for initiating, maintaining and
supervising all necessary safety precautions and programs in connection with the
Work; (iii) take all reasonable precautions for the safety of, and provide all
reasonable protection to prevent damage, injury or loss to, the Work, all
persons performing the Work, all other persons who may be involved or affected
by the Work, all materials and equipment to be incorporated in the Work and all
other property in the Building or on the Land; (iv) purchase and maintain in
full force and effect, or cause its contractors and subcontractors to purchase
and maintain in full force and effect, such insurance (if any) in addition to
that otherwise required of such party under this Lease as may be necessary to
protect such party from claims under worker’s compensation acts and other
employee benefit acts, from claims for damages because of bodily injury,
including death, and from claims for damage to property which arise out of
performance of the Work. Such additional insurance policies, if any, shall meet
the requirements set forth elsewhere herein with respect to the insurance
policies otherwise required to be obtained and maintained by such party under
this Lease. The party performing such Work shall pay and shall indemnify and
save the other party and its officers, employees and agents harmless from all
liabilities, damages, losses, costs, expenses, causes of action, suits, claims,
demands and judgments of any nature arising out of, by reason of or in
connection with the Work.
43.    ARBITRATION. All disputes, actions or proceedings brought by either
Landlord or Tenant in connection with (i) a contractual claim under the terms of
this Lease (including without limitation claims concerning alleged defaults or
breaches and remedies with respect thereto and interpretation of the provisions
hereof) and (ii) a specific dispute designated as an arbitrable matter in this
Lease shall be determined by Arbitration. All other disputes, actions or
proceedings, including without limitation (1) any request for emergency
injunctive or equitable relief (including temporary restraining orders) or (2)
claims concerning fraud or tort, or (3) any dispute regarding the Landlord's or
Tenant's right to terminate the Lease, shall be brought in the appropriate
judicial forum, unless otherwise agreed to by the parties hereto in their sole
discretion. To the extent the provisions of this Article 43 vary from or are
inconsistent with the rules of the American Arbitration Association or any other
arbitration tribunal, the provisions of this Article 43 shall govern. All
arbitrations shall occur at a location in Boston, Massachusetts, chosen by the
arbitrators and except to the extent that a different procedure is set forth in
this Article 43, shall be conducted pursuant to the rules of the American
Arbitration Association (or the successor organization, or if no such
organization exists, then from an organization composed of persons of similar
professional qualifications). The party desiring such arbitration shall give
notice to that effect to the other party and simultaneously therewith also shall
give notice to the director of the Boston, Massachusetts regional office of the
American Arbitration Association (or the successor organization, or if no such
organization exists, then from an organization composed of persons of similar
professional qualifications), requesting that such organization to select, as
soon as possible but in any event within the next thirty (30) days, three
arbitrators with, if reasonably possible, recognized expertise in the subject
matter of the arbitration. The arbitrators shall be selected in accordance with
the applicable rules of the American Arbitration Association. At the request of
either party, the arbitrators shall authorize the service of subpoenas for the
production of documents or attendance of witnesses. Within thirty (30) days
after their appointment, the arbitrators so chosen shall hold a hearing at which
each party may submit evidence, be heard, and cross-examine witnesses, with each
party having at least ten (10) days advance notice of the hearing. The hearing
shall be conducted such that each of Landlord and Tenant shall have reasonably
adequate time to present oral evidence or argument, but either party may present
whatever written evidence it deems appropriate prior to the hearing (with copies
of any such written evidence being sent to the other party). In the event of the
failure, refusal or inability of any arbitrator to act, a new arbitrator shall
be made available in the same manner as hereinbefore provided. The decision of
the arbitrators so chosen shall be given within a period of thirty (30) days
after said hearing and shall include the arbitrator's conclusions of law and
findings of fact. The decision in which any two arbitrators so appointed and
acting hereunder concur shall in all cases be binding and conclusive upon the
parties and shall be the basis for a judgment entered in any court of competent
jurisdiction. The fees and expenses of arbitration under this Article shall be
borne equally by Landlord and Tenant. Landlord and Tenant may at any time by
mutual agreement discontinue arbitration proceedings and themselves agree upon
any such matter submitted to arbitration.
Notwithstanding the foregoing, if the purpose of the arbitration is to determine
the Market Rent, then the following provisions shall apply:
(i)    Each arbitrator shall be a member of the American Institute of Real
Estate Appraisers (or the successor organization, or if no such organization
exists, then from an organization composed of persons of similar professional
qualifications), with the designation of M.A.I. and with not less than ten (10)
years’ experience appraising commercial properties in downtown Boston,
Massachusetts.
(ii)    Within thirty (30) days after the conclusion of the hearing, the
arbitrators shall again meet and simultaneously disclose in writing their
respective determinations of the Market Rent. If the determinations of at least
two of the arbitrators shall be identical in amount, said amount shall be the
Market Rent. If the determinations of at least two of the arbitrators shall not
be identical in amount, then the Market Rent shall be the average of the two
closest determinations of the Market Rent. Any such determination of the Market
Rent shall be binding and conclusive upon Landlord and Tenant.
(iii)    If the decision of the arbitrators under this Article shall be held by
a court of competent jurisdiction to be unenforceable for any reason (Landlord
and Tenant hereby affirmatively stating it is their intent and agreement that
the decision of the arbitrators will be legally enforceable as to them), then
the matters submitted to arbitration shall be subject to litigation exclusively
in the courts of the Commonwealth of Massachusetts, Landlord and Tenant each
hereby expressly waiving its right to a trial by jury in any such court
proceeding. To the extent that a court proceeding calls for a determination of
the Market Rental Rate for the Premises, Landlord and Tenant hereby expressly
agree that such determination shall be based on the factors set forth in Section
3.3 of this Lease.
44.    FINANCIALS. Upon Landlord’s request (but not more than once per calendar
year), Tenant shall provide Landlord with copies of its most recent audited
year-end financial statements, prepared by its independent accounting firm and,
upon request by Landlord (but not more than once per calendar year), shall
provide Landlord with its most recent interim unaudited financial statements, if
any, certified as true and accurate, subject to normal year end adjustments, by
Tenant's chief financial officer. Landlord covenants to keep such statements
confidential except that such statements may be distributed to Landlord’s
partners and lenders to the extent that such parties agree to keep such
statements confidential.
45.    RIGHT OF FIRST REFUSAL TO PURCHASE THE PREMISES. Landlord, on behalf of
itself, its successors, assigns, and any subsequent owner or holder of any
interest in the Premises, hereby grants to Tenant the exclusive and irrevocable
right and option (the “Right of First Refusal”) to purchase the Premises at the
same price and upon the same terms, provisions and conditions as shall be
contained in any written bona fide offer for the purchase thereof which Landlord
shall at any time during the Term of this Lease, or any extension thereof, be
ready and willing to accept (“Offer”), the parties agreeing that the term
“Offer” includes, but is not limited to, the sale of a controlling interest in
any entity that owns all or any part of or any interest in the Premises and/or
any rights and interests appurtenant thereto. Landlord shall give Tenant written
notice (to Tenant at Tenant’s address set forth in this Lease and by the method
required by the terms of this Lease) and a complete copy of such bona fide
offer, which includes all of the documentation, terms, provisions and conditions
therein contained. Landlord agrees to notify Tenant in writing immediately upon
placing the Premises on the market (with or without a broker) (“Notice of
Intention to Sell”) and, provided Landlord has done so in a timely manner,
Tenant shall have ten (10) business days from and after the receipt of notice
from Landlord of the Offer, in which to exercise such right, which Tenant shall
do, if at all, by giving written notice to Landlord (to Landlord at Landlord’s
address set forth in this Lease and by the method required by the terms of this
Lease). If Landlord fails to provide Tenant with the Notice of Intention to Sell
as set forth above, Tenant shall have thirty (30) days from and after the
receipt of the Offer in which to exercise its Right of First Refusal, which
Tenant shall do, if at all, by giving written notice to Landlord (to Landlord at
Landlord’s address set forth in this Lease and by the method required by the
terms of this Lease). One or more waiver(s) of Tenant’s right to purchase the
Premises under the terms of any such Offer shall not constitute a waiver of
Tenant’s right to receive notice and an opportunity to purchase the Premises
under this paragraph if the terms of such Offer should thereafter be altered in
any manner whatsoever and/or with respect to any subsequent bona fide offer to
Landlord, its successors and assigns, during the remaining Term of this Lease.
In the event Tenant fails (or elects not) to exercise its Right of First
Refusal, Landlord shall be free to consummate the proposed sale of the Premises
to the original purchaser on terms no more favorable to such purchaser than
those described in the Offer, and Landlord agrees to furnish to Tenant copies of
all closing and other pertinent documents relating to the sale. The parties
hereto expressly agree that any attempted sale of the Premises that is not in
conformity with the provisions of this Article 45 shall be null and void as
against Tenant, and Tenant also shall have all other remedies available to
Tenant at law or in equity, including, without limitation, injunctive relief
against such sale.


46.    SECURITY DEPOSIT. Landlord currently holds the Security Deposit. The
Security Deposit shall be held by Landlord as security for the faithful
performance by Tenant of all the terms, covenants and conditions of this Lease
to be kept and performed by Tenant and not as an advance rental deposit or as a
measure of Landlord’s damage in case of Tenant’s default. If an Event of Default
by Tenant occurs with respect to any provision of this Lease, Landlord may
utilize the Security Deposit for the payment of any Annual Rent or any other sum
in default, or for the payment of any reasonable amount which Landlord may spend
or become obligated to spend by reason of Tenant’s default, or to compensate
Landlord for any other reasonable loss or damage which Landlord may suffer by
reason of Tenant’s default, except to such extent, if any, as shall be required
by law. Landlord shall not be required to keep the Security Deposit separate
from its general funds, and Tenant shall not be entitled to interest on the
Security Deposit. If Tenant shall fully and faithfully perform every provision
of this Lease to be performed by it, the Security Deposit or any balance thereof
shall be returned to Tenant at such time after termination of this Lease when
Landlord shall have determined that all of Tenant’s obligations under this Lease
have been fulfilled but no later than ninety (90) days after the Termination
Date.




WITNESS the execution hereof under seal effective as of the 20th day of
December, 2013.
LANDLORD:                        TENANT:
130 ROYALL, LLC                    DUNKIN’ BRANDS, INC.


/s/ Rosalind E. Gorin____________            /s/ Jason
Maceda_________________________
By: Rosalind Gorin, President, H.N Gorin, Inc.        Name: Jason Maceda
Its duly authorized: Managing Member            Title: Vice President
 
 



EXHIBIT “A”
attached to and made a part of Lease bearing the
Lease Reference Date of December __, 2013 between
130 ROYALL, LLC, as Landlord and
DUNKIN’ BRANDS, INC., as Tenant
PREMISES


Plan entitled “Plan of Land, Royall Street, Canton, Massachusetts” dated August
25, 1999, by R.E. Cameron & Associates, Inc., Land Surveyors, Civil Engineers.
EXHIBIT “A-1”
attached to and made a part of Lease bearing the
Lease Reference Date of December __, 2013 between
130 ROYALL, LLC, as Landlord and
DUNKIN’ BRANDS, INC., as Tenant


LAND
That certain land in Canton, Norfolk County, Massachusetts shown as “Parcel B
Area = 486,576 S.F. + 11.2 Acres” on a plan entitled “Plan of Land Royall Street
Canton, Massachusetts” dated August 25, 1999, drawn by R.E. Cameron &
Associates, Inc. and recorded with the Norfolk County Registry of Deeds on March
31, 2000, as Plan 150 of 2000 in Plan Book 473.






EXHIBIT “B”

[INTENTIONALLY DELETED]


EXHIBIT “C”


[INTENTIONALLY DELETED]




EXHIBIT “D”
attached to and made a part of Lease bearing the
Lease Reference Date of December __, 2013 between
130 ROYALL, LLC, as Landlord and
DUNKIN’ BRANDS, INC., as Tenant
FORM OF NONDISTURBANCE AGREEMENT – MORTGAGE


SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT




THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT ("Agreement") is
made as of this ____ day ________________ 20__, by and between
_______________________________________________, having an address of
___________________________________ ("Lender"),
________________________________, having an address of
______________________________________________ (“Landlord”), and
_________________________________________ having an address of
                __________________________________ ("Tenant").




RECITALS




A.    Tenant is the holder of a leasehold estate in that premises located at
_______________________________________ as is more particularly described on
Schedule A, attached hereto and incorporated herein for all purposes (the
"Premises") under and pursuant to the provisions of a certain lease dated
        ____________, between Landlord and Tenant (as the same may have been
amended, collectively the "Lease"); and


B.    The Premises is or is to be encumbered by one or more mortgages, deeds of
trust, deeds to secure debt or similar security agreements (collectively, the
"Security Instrument") from Landlord, or its successor in interest, in favor of
Lender; and


C.    Tenant has agreed to subordinate the Lease to the Security Instrument and
to the lien thereof and Lender has agreed to grant non‑disturbance to Tenant
under the Lease on the terms and conditions hereinafter set forth.




AGREEMENT




NOW, THEREFORE, the parties hereto mutually agree as follows:




1.    Subordination. The Lease shall be subject and subordinate in all respects
to the lien and terms of the Security Instrument, to any and all advances to be
made thereunder and to all renewals, modifications, consolidations, replacements
and extensions thereof.


2.    Nondisturbance. So long as Tenant pays all rents and other charges as
specified in the Lease and is not otherwise in default beyond applicable notice
and cure periods, Lender agrees for itself and its successors in interest and
for any other person acquiring title to the Premises through a foreclosure or
otherwise (an “Acquiring Party"), that neither Tenant’s rights under the Lease
nor Tenant's possession of the Premises will be disturbed during the term of the
Lease, as said term may be extended pursuant to the terms of the Lease or as the
Premises may be expanded as specified in the Lease, by reason of a foreclosure
or otherwise. For purposes of this Agreement, a "foreclosure" shall include (but
not be limited to) a sheriff's or trustee's sale under the power of sale
contained in the Security Instrument, the termination of any superior lease of
the Premises and any other transfer of the Landlord's interest in the Premises
under peril of foreclosure, including, without limitation to the generality of
the foregoing, an assignment or sale in lieu of foreclosure.


3.    Attornment. Tenant agrees to attorn to, accept and recognize any Acquiring
Party as the landlord under the Lease pursuant to the provisions expressly set
forth therein for the then remaining balance of the term of the Lease, and any
extensions thereof as made pursuant to the Lease. The foregoing provision shall
be self-operative and shall not require the execution of any further instrument
or agreement by Tenant as a condition to its effectiveness. Tenant agrees,
however, to execute and deliver, at any time and from time to time, upon thirty
(30) days prior written request by Lender or any Acquiring Party, any
commercially reasonable instrument which may be necessary or appropriate to
evidence such attornment and which instrument is reasonably acceptable to
Lender, Landlord and Tenant.


4.    No Liability. Notwithstanding anything to the contrary contained herein or
in the Lease, it is specifically understood and agreed that neither Lender, any
receiver nor any Acquiring Party shall be:


(a)
liable for any act, omission, negligence or default of any prior landlord,
including Landlord (except with regard to defaults of a continuing nature);
provided, however, that Lender and any Acquiring Party shall be liable and
responsible for the performance of all covenants and obligations of any prior
landlord, including Landlord, under the Lease occurring from and after the date
that it takes title to the Premises; or

(b)
subject to any offsets, credits, claims or defenses which Tenant might have
against any prior landlord, including Landlord (except with regard to defaults
of a continuing nature); or

(c)
bound by any rent or additional rent which is payable on a monthly basis and
which Tenant might have paid for more than one (1) month in advance to any prior
landlord, including Landlord.



Notwithstanding the foregoing, Tenant reserves its rights to any and all claims
or causes of action against such prior landlord, including Landlord, for prior
losses or damages and against the successor landlord, including Lender and any
Acquiring Party, for all losses or damages arising from and after the date that
such successor landlord takes title to the Premises.


5.    Rent. Tenant has notice that the Lease and the rents and all other sums
due thereunder have been assigned to Lender as security for the loan secured by
the Security Instrument. In the event Lender notifies Tenant of the occurrence
of a default under the Security Instrument and demands that Tenant pay its rents
and all other sums due or to become due under the Lease directly to Lender,
Tenant shall honor such demand and pay its rent and all other sums due under the
Lease directly to Lender or as otherwise authorized in writing by Lender.
Landlord hereby irrevocably authorizes Tenant to make the foregoing payments to
Lender upon such notice and demand and, therefore, holds Tenant harmless
therefrom.


6.    Notices. All notices or other written communications hereunder shall be
delivered by a nationally recognized and reputable overnight delivery service
(e.g., FedEx) and shall be deemed to have been delivered on the date the same
are received by the recipient (or, if delivery is refused, on the date of such
refusal), addressed to the receiving party at its address first set forth above.
Any party hereto may change its notice address by written notice to the other
parties.


7.    Successors. The obligations and rights of the parties pursuant to this
Agreement shall bind and inure to the benefit of the successors, assigns, heirs
and legal representatives of the respective parties.


8.    Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.






IN WITNESS WHEREOF, Lender, Landlord and Tenant have duly executed this
Agreement as of the date first above written.


Lender:


_______________________________
By:    _________________________
Its:    _________________________




Landlord:


_______________________________
By:    _________________________
Its:    _________________________




Tenant:


_______________________________
By:    _________________________
Its:    _________________________


ACKNOWLEDGMENTS


STATE OF            )
)    SS:
COUNTY OF            )


On ____________________, before me, the undersigned, a Notary Public in and for
said State, personally appeared _____________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same in his authorized capacity, and that by his signature on the instrument
the person, or the entity upon behalf of which the person acted, executed the
instrument.


WITNESS my hand and official seal.


Signature:
______________________________
Name (Typed or Printed)



--------------------------------------------------------------------------------



STATE OF            )
)    SS:
COUNTY OF            )


On ____________________, before me, the undersigned, a Notary Public in and for
said State, personally appeared _____________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same in his authorized capacity, and that by his signature on the instrument
the person, or the entity upon behalf of which the person acted, executed the
instrument.


WITNESS my hand and official seal.


Signature:
______________________________
Name (Typed or Printed)



--------------------------------------------------------------------------------



STATE OF            )
)    SS:
COUNTY OF            )




On ____________________, before me, the undersigned, a Notary Public in and for
said State, personally appeared _____________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same in his authorized capacity, and that by his signature on the instrument
the person, or the entity upon behalf of which the person acted, executed the
instrument.


WITNESS my hand and official seal.


Signature:
______________________________
Name (Typed or Printed)


EXHIBIT “E”
attached to and made a part of Lease bearing the
Lease Reference Date of December __, 2013 between
130 ROYALL, LLC, as Landlord and
DUNKIN’ BRANDS, INC., as Tenant


FORM OF– GROUND LEASE ESTOPPEL CERTIFICATE


GROUND LEASE ESTOPPEL CERTIFICATE
THIS GROUND LEASE ESTOPPEL CERTIFICATE (this “Certificate”) is executed as of
the ____ day of November, 2013 by BOSTON MUTUAL LIFE INSURANCE COMPANY, a
Massachusetts insurance corporation (“Ground Lessor”),;
W I T N E S S E T H: That;
WHEREAS, Ground Lessor is the owner of certain real property lying and being in
Canton, Norfolk County, Massachusetts, such real property being more
particularly described on Exhibit “A” attached hereto and incorporated herein by
this reference (the “Land”);
WHEREAS, Ground Lessor has leased the Land to Royall Street LLC pursuant to that
certain Ground Lease (the “Ground Lease”) dated September 28, 2000, notice of
which has been recorded with Norfolk County Registry of Deeds in Book 14435,
Page 285, as assigned by Royall Street LLC to LSF3 Royall Street, LLC (“Ground
Lessee”) pursuant to that certain Assignment of Tenant's Interest in Ground
Lease effective December 8, 2000, and recorded with Norfolk County Registry of
Deeds in Book 14647, Page 226;
WHEREAS, Ground Lessee has constructed certain buildings and other improvements
on the Land (all buildings and other improvements now or hereafter constructed
on the Land, herein called the “Improvements”);
WHEREAS, Ground Lessee desires to lease the Land and all Improvements situated
thereon to Dunkin’ Donuts Incorporated pursuant to a certain Lease to be
executed between Ground Lessee and Tenant, and Dunkin’ Donuts Incorporated has
requested this Certificate;
NOW, THEREFORE, in consideration of the above, Ground Lessor hereby certifies to
Tenant and agrees as follows:
1.    The Ground Lease sets forth the entire agreement and understanding between
Ground Lessor and Ground Lessee regarding the Land and any Improvements, is in
full force and effect, and has not in any way been amended, modified or
supplemented except as described in the above recitals.


2.    Neither Ground Lessor nor, to Ground Lessor’s knowledge, Ground Lessee is
in default of any term, covenant or condition of the Ground Lease, and there
exist no other grounds for cancellation or termination of the Ground Lease, nor
any state of facts which, with the giving of notice or the passage of time, or
both, would constitute a default under the Ground Lease or any such other
grounds for cancellation or termination of the Ground Lease.


3.    All rents and other sums due and payable pursuant to the Ground Lease have
been paid through _____________________, 2013.


IN WITNESS WHEREOF, this Certificate has been executed under seal of the Ground
Lessor as of the date first above written.


BOSTON MUTUAL LIFE INSURANCE COMPANY,


By:    ______________________________________
Title:    ______________________________________
Date:    December ____, 2013
EXHIBIT “F”
attached to and made a part of Lease bearing the
Lease Reference Date of December __, 2013 between
130 ROYALL, LLC, as Landlord and
DUNKIN’ BRANDS, INC., as Tenant


FORM OF QUALIFYING LEASEHOLD MORTGAGE


LEASEHOLD MORTGAGE
130 ROYALL, LLC, a Delaware limited liability company having a principal place
of business at c/o HN Gorin, 101 Huntington Avenue, 5th Floor, Boston,
Massachusetts 02199; Attention: Kristian Gibson (hereinafter referred to as the
“Mortgagor”), for valuable consideration received, as an inducement to DUNKIN'
BRANDS, INC., a Delaware corporation having a current address of 130 Royall
Street, Canton, Massachusetts 02021 (hereinafter referred to as the
“Mortgagee”), to enter into a certain Lease Agreement of even date between
Mortgagor and Mortgagee (the “Lease ”), and to secure the obligation of
Mortgagor to Mortgagee to repay the security deposit referred to in Article 46
of the Lease (the “Security Deposit”) (the “Obligation”), hereby grants to
Mortgagee, with MORTGAGE COVENANTS, the following:
The leasehold estate described in a certain Ground Lease between Boston Mutual
Life Insurance Company (“Ground Lessor”) and Royall Street LLC, dated September
28, 2000, notice of which is recorded with Norfolk County Registry of Deeds in
Book 14435, Page 285, as assigned to Mortgagor by Assignment of Tenant’s
Interest in Ground Lease, effective December 8, 2000, recorded with said Deeds
in Book 14647, Page 226 (the “Ground Lease”), including without limitation all
buildings, structures, improvements and appurtenances and all of the estate and
rights of Mortgagor of, in and to the Premises described in Exhibit A which are
the subject of the Ground Lease, and all and each of the tenements,
hereditaments and appurtenances of the Mortgagor belonging or in any way
appertaining to the Premises and the rents, issues and profits thereof.
Section 1.    Representations and Warranties. The Mortgagor hereby represents,
covenants and warrants:
1.1 Validity; Etc., No Defaults. The Ground Lease is a valid and subsisting
lease of the property therein described and purported to be demised thereby for
the term therein set forth and is in full force and effect in accordance with
the terms thereof and has not been modified except for the described assignment,
and there are no existing defaults (or existing matters which, with the giving
of notice or the passage of time or both, would result in a default) by the
Lessor or by the Mortgagor, as Lessee thereunder; and the Mortgagor is the owner
and holder of the Lease and of the leasehold estate created thereby.
1.2 No Subleases. That there are no subleases of the Premises or of space in any
building presently erected or to be erected upon the Premises which are demised
under the Lease.
Section 2. Covenants of Mortgagor. The Mortgagor further covenants with the
Mortgagee as follows:
2.1 Payment and Performance of Obligation. The Mortgagor will pay and perform
the Obligation in accordance with the terms of the Lease, and if default shall
be made in the payment of the Obligation upon termination of the Lease, if and
to the extent that any such payment shall then be due Mortgagee, as Lessee, the
Mortgagee, after thirty (30) days’ notice to Mortgagor, within which Mortgagor
shall have the right to cure any such default, shall have the power to sell the
Mortgagor’s leasehold interest in the Premises according to law.
2.2    Additional Covenants. Mortgagor:
(a)     will diligently perform and observe all of the terms, covenants and
conditions of the Ground Lease required to be performed and observed by the
Mortgagor as such Lessee, unless such performance observance shall have been
waived or not required by the Ground Lessor, to the end that all things shall be
done which are necessary to keep unimpaired the Mortgagor's rights as Lessee
under the Ground Lease;
(b) will promptly notify the Mortgagee in writing of any default by the Ground
Lessor in the performance or observance of any of the terms, covenants or
conditions on the part of Ground Lessor to be performed or observed, or of the
occurrence of any event, regardless of lapse of time, of the character specified
in subsection (a) of this Section;
(c) will promptly (i) advise the Mortgagee in writing of the giving of any
notice by the Ground Lessor to the Mortgagor, as Lessee, of any default by the
Mortgagor, as such Lessee, in the performance or observance of any of the terms,
covenants or conditions of the Ground Lease on the part of the Mortgagor, as
Lessee thereunder, to be performed or observed, and (ii) deliver to the
Mortgagee a true copy of each such notice;
(d) will, promptly after the execution and delivery of this Mortgage or of any
instrument or agreement supplemental thereto, notify the Lessor in writing of
the execution and delivery thereof and deliver to the Ground Lessor a copy of
each such instrument or agreement;
(e) will promptly notify the Mortgagee in writing in the event of the initiation
of any litigation or arbitration proceeding under and pursuant to the provisions
of the Ground Lease; and
(f) will, within thirty (30) days after written demand by the Mortgagee, seek to
obtain from the Lessor and furnish to the Mortgagee an estoppel certificate of
the Ground Lessor in the form provided for in the Ground Lease.
Section 3. Mortgagee's Statutory Rights. This Mortgage is upon the condition
that the Mortgagor shall pay the Obligation, and if the Mortgagor shall fail to
pay the Obligation, the holder hereof shall have the STATUTORY POWER OF SALE.
Section 4. Notices. All notices, demands and requests given or required to be
given by either party hereto to the other party shall be in writing. Each such
notice, demand or request shall be addressed as follows:
(a) if to the Mortgagor, at _________________ ; or
(b) if to the Mortgagee, (i) at 130 Royall Street, Canton, Massachusetts 02021,
Attention: Jason Maceda and (ii) at 130 Royall Street, Canton, Massachusetts
02021, Attention: Christopher J. Egan, Director & Legal Counsel; or
(c) to such other address as the Mortgagor or the Mortgagee shall designate in a
written notice to the other.
Any such notice, demand or request shall be deemed to have been duly given or
made and to have become effective (i) if to the Mortgagee, when received by the
Mortgagee, and (ii) if to the Mortgagor (A) if delivered by hand to Mortgagor in
person, at the time of receipt thereof, (B) if sent by registered or certified
mail, postage prepaid, return receipt requested, on the earlier of the third
Business Day after the mailing thereof or the day of receipt, if a Business Day,
or if not a Business Day, the next succeeding Business Day, and (C) if sent a
nationally recognized overnight courier service, one day after delivery to the
courier service.
Section 5. Subordination. Without the necessity of any additional document being
executed by Mortgagee for the purpose of effecting a subordination, this
Mortgage shall be, and hereby is, subject and subordinate at all times to the
Ground Lease and to the lien (s) of any mortgage(s) now or hereafter placed on,
against or affecting the Ground Lease or the Premises or Mortgagor’s interest
therein. Notwithstanding the foregoing, Mortgagee covenants and agrees to
execute and deliver upon demand such further instruments evidencing such
subordination as may be required by Mortgagor or any mortgagee, in such form as
Mortgagor or any such mortgagee may reasonably require.
Section 6. Captions. The marginal notes or captions herein are inserted only as
a matter of convenience and for reference and are not and shall not be deemed to
be any part of this Mortgage.
Section 7. Severability and Savings Clauses. If any provision of this Mortgage
is held to be invalid or unenforceable by a court of competent jurisdiction the
other provisions of this Mortgage shall remain in full force and effect and
shall be liberally construed in favor or the Mortgagee in order to effect the
provisions of this Mortgage.
Section 8. Discharge. In the event of a termination of the Lease in accordance
with Section 18.8 of the Lease, Tenant will forthwith issue a discharge as it
relates to this Leasehold Mortgage.


Executed as a sealed instrument this __ day of December, 2013.
MORTGAGOR:






By: _____________________________________
Its duly authorized Manager


COMMONWEALTH OF MASSACHUSETTS
Norfolk, ss    December __, 2013
Then personally appeared before me ________________ known to me to be the
Manager of _____________________________________, and acknowledged the foregoing
to be his free act and deed and the free act and deed of said company.
________________________________________
Notary Public
My commission expires: __________


Exhibit A
________________________________, as Mortgagor
And
DUNKIN’ BRANDS, INC., as Mortgagee


LAND


That certain land in Canton, Norfolk County, Massachusetts shown as “Parcel B
Area = 486,576 S.F. + 11.2 Acres” on a plan entitled “Plan of Land Royall Street
Canton, Massachusetts” dated August 25, 1999, drawn by R.E. Cameron &
Associates, Inc. and recorded with the Norfolk County Registry of Deeds on March
31, 2000, as Plan 150 of 2000 in Plan Book 473.






